     Case 4:17-cv-01850-CW Document 203-1 Filed 12/27/19 Page 1 of 123




Reed R. Kathrein (139304)
HAGENS BERMAN SOBOL SHAPIRO LLP
715 Hearst Avenue, Suite 202
Berkeley, CA 94710
Telephone: (510) 725-3000
Facsimile: (510) 725-3001
reed@hbsslaw.com

James S. Notis (admitted Pro Hac Vice)
Meagan Farmer (admitted Pro Hac Vice)
GARDY & NOTIS, LLP
Tower 56
126 East 56th Street, 8th Floor
New York, NY 10022
Telephone: (212) 905-0509
Facsimile: (212) 905-0508
jnotis@gardylaw.com
mfarmer@gardylaw.com

Co-Lead Counsel for Plaintiffs

                   UNITED STATES DISTRICT COURT
                  NORTHERN DISTRICT OF CALIFORNIA
                        OAKLAND DIVISION

IN RE MCKESSON CORPORATION               Case No. 4:17-cv-1850-CW
DERIVATIVE LITIGATION
                                         STIPULATION AND AGREEMENT
                                         OF COMPROMISE, SETTLEMENT,
                                         AND RELEASE
      Case 4:17-cv-01850-CW Document 203-1 Filed 12/27/19 Page 2 of 123




      This Stipulation and Agreement of Compromise, Settlement, and Release

dated as of December 11, 2019 (the “Stipulation”) is entered into by and among

(a) plaintiffs and intervening plaintiffs in the above-captioned stockholder derivative

action (the “California Action”) pending in the United States District Court for the

Northern District of California, Oakland Division (the “California Court” or

“Court”), styled as In re McKesson Corp. Derivative Litigation, Case No. 4:17-cv-

01850-CW, Eli Inzlicht; Vladimir Gusinsky, as Trustee for the Vladimir Gusinsky

Living Trust; Chaile Steinberg; Michael Berent, Trustee of the Police & Fire

Retirement System City of Detroit (“Detroit P&F”); Amalgamated Bank, as Trustee

for Longview Largecap 500 Index Fund and Longview Largecap 500 Index VEBA

Fund (“Amalgamated”) (collectively, the “California Plaintiffs”); (b) plaintiffs in the

stockholder derivative action pending in the Court of Chancery of the State of

Delaware (the “Delaware Court”), styled as In re McKesson Corp. Stockholder

Derivative Litigation, Consol. C.A. No. 2017-0736-SG (the “Delaware Action”),

Katielou Greene and Charles Ojeda (collectively, the “Delaware Plaintiffs” and,

together with the California Plaintiffs, “Plaintiffs”); (c) current and former

defendants in the California Action and/or the Delaware Action, Andy Bryant;

Wayne A. Budd; John Hammergren; M. Christine Jacobs; Marie L. Knowles;

Edward Mueller; Donald Knauss; Susan Salka; N. Anthony Coles; Alton Irby III;

David Lawrence; Jane Shaw; Laureen Seeger; Paul Julian; and Mark Walchirk


                                          2
      Case 4:17-cv-01850-CW Document 203-1 Filed 12/27/19 Page 3 of 123




(collectively, “Defendants”); (d) the Special Litigation Committee formed by the

Board of Directors of Nominal Defendant McKesson Corporation (the “SLC”); and

(e)   Nominal     Defendant     McKesson        Corporation   (“Nominal     Defendant,”

“McKesson,” or the “Company” and, together with Plaintiffs, Defendants, and the

SLC, the “Parties”), by and through their respective undersigned counsel. Subject

to the approval of the Court and the terms and conditions expressly provided herein,

this Stipulation is intended to fully, finally, and forever settle the Settled Plaintiffs’

Claims as against the Released Defendants’ Parties.

      WHEREAS, on May 2, 2008, McKesson entered into a settlement agreement

with the U.S. Department of Justice (“DOJ”), through six different United States

Attorney’s offices (collectively, the “2008 Settlement”), to settle civil and

administrative claims relating to the Company’s distribution of controlled

substances; and

      WHEREAS, in connection with the 2008 Settlement, McKesson agreed to pay

$13.25 million in civil penalties and temporarily suspend its license to distribute

certain Schedule III controlled substances at two of its distribution centers; and

      WHEREAS, as a condition of the 2008 Settlement, McKesson was required

to establish and implement a compliance program—known as the “Controlled

Substances Monitoring Program” or “CSMP”—designed to detect and prevent




                                            3
      Case 4:17-cv-01850-CW Document 203-1 Filed 12/27/19 Page 4 of 123




diversion of controlled substances as required under applicable Drug Enforcement

Agency (“DEA”) regulations; and

      WHEREAS, on January 17, 2017, McKesson and the DOJ, on behalf of the

DEA, announced a settlement agreement whereby McKesson would pay $150

million to settle potential administrative and civil claims related to investigations

about the Company’s suspicious order reporting for controlled substances and

alleged non-compliance with the 2008 Settlement (the “2017 Settlement”); and

      WHEREAS, McKesson agreed in connection with the 2017 Settlement to

suspend sales of controlled substances from certain of its distribution centers and to

implement certain compliance procedures and establish certain internal controls; and

      WHEREAS, derivative actions were filed both in the California Court and the

Delaware Court, and were simultaneously proceeding in both Courts for a period of

time; and

CALIFORNIA COURT PROCEEDINGS

      WHEREAS, on January 31, 2017, a McKesson stockholder commenced a

shareholder derivative action captioned as Silverman v. Bryant, et al., Case No.

4:17-cv-00494-CW (the “Silverman Action”) against Defendants Bryant, Budd,

Hammergren, Jacobs, Knowles, Mueller, and Nominal Defendant McKesson

asserting, among other things, that Defendants had breached their fiduciary duties




                                          4
      Case 4:17-cv-01850-CW Document 203-1 Filed 12/27/19 Page 5 of 123




by failing to implement and oversee the Company’s operations concerning the sale

and shipment of opioid drugs; and

      WHEREAS, on April 3, 2017, Plaintiff Inzlicht commenced a derivative

action captioned as Inzlicht v. Bryant, et al., Case No. 4:17-cv-01850-CW (the

“Inzlicht Action”) asserting claims similar to the Silverman Action; and

      WHEREAS, on May 9, 2017, Inzlicht filed a motion to consolidate the

Silverman Action and Inzlicht Action and to appoint lead counsel; and

      WHEREAS, on May 22, 2017, Silverman filed a motion for voluntary

dismissal of the Silverman Action, which the Court granted on June 6, 2017; and

      WHEREAS, on July 26, 2017, Plaintiff Gusinsky, who had obtained books

and records from McKesson through a pre-litigation demand made pursuant to

Section 220 of the Delaware General Corporation Law, filed a derivative action

captioned as Gusinsky v. Bryant, et al., Case No. 5:17-cv-4248-SVK (the “Gusinsky

Action”) asserting claims similar to the Inzlicht Action; and

      WHEREAS, on October 9, 2017, the Court entered an order relating the

Inzlicht Action and the Gusinky Action and consolidating the Gusinsky Action into

the Inzlicht Action (hereafter, the “California Action”); and

      WHEREAS, on December 1, 2017, Plaintiffs Inzlicht and Gusinsky filed a

motion to appoint Hagens Berman Sobol Shapiro LLP and Gardy & Notis LLP as




                                          5
      Case 4:17-cv-01850-CW Document 203-1 Filed 12/27/19 Page 6 of 123




co-lead counsel for all derivative plaintiffs in the California Action (the “Lead

Counsel Motion”); and

      WHEREAS, on December 19, 2017, the Court granted the Lead Counsel

Motion; and

      WHEREAS, on December 22, 2017, Defendants Bryant, Budd, Hammergren,

Jacobs, Knowles, Mueller, and Nominal Defendant McKesson filed a motion to stay

the California Action in favor of the pending actions in the Delaware Court (the

“Motion to Stay”); and

      WHEREAS, on December 29, 2017, Plaintiffs Inzlicht and Gusinsky filed a

verified shareholder derivative consolidated amended complaint in the California

Action (the “Amended Complaint”); and

      WHEREAS, on January 5, 2018, McKesson and the Defendants named in the

Amended Complaint filed motions to dismiss the Amended Complaint (collectively

the “Motions to Dismiss”); and

      WHEREAS, the parties fully briefed the Motions to Dismiss and the Motion

to Stay, and the Court held a hearing on the motions on April 24, 2018; and

      WHEREAS, on May 14, 2018, the Court issued an order denying the Motion

to Stay and denying in part the Motions to Dismiss (the “May 14, 2018 Order”), in

which order the Court: (i) dismissed Plaintiffs’ claims for insider trading, dismissed

the claim for breach of fiduciary duty against Defendant Coles, and dismissed all


                                          6
      Case 4:17-cv-01850-CW Document 203-1 Filed 12/27/19 Page 7 of 123




claims against Defendants Knauss and Salka; and (ii) held, inter alia, that with

respect to other Defendants named in the Amended Complaint, Plaintiffs

(a) adequately pled demand futility, (b) sufficiently alleged a substantial likelihood

of director oversight liability based on conscious failure to oversee the CSMP, and

(c) adequately pled a claim for waste of corporate assets; and

DELAWARE COURT PROCEEDINGS

      WHEREAS, on October 17, 2017, Plaintiff Steinberg, who had obtained

books and records from McKesson through a pre-litigation demand made pursuant

to Section 220 of the Delaware General Corporation Law (the “Steinberg 220

Documents”), filed a derivative action captioned as Steinberg v. Bryant et al., C.A.

No. 2017-0736-SG (the “Steinberg Action”) in the Delaware Court asserting claims

similar to those raised in the California Action; and

      WHEREAS, Plaintiffs propounded Requests for the Production of Documents

Directed to All Defendants in the Delaware Action on October 26, 2017, to which

Defendants served responses and objections on December 4, 2017; and

      WHEREAS, on November 7, 2017, Defendants Bryant, Budd, Hammergren,

Irby, Jacobs, Knowles, Lawrence, Mueller, Seeger, Shaw, and Nominal Defendant

McKesson filed a motion to dismiss the verified shareholder derivative complaint

filed in the Steinberg Action (the “Delaware Motion to Dismiss”); and




                                          7
     Case 4:17-cv-01850-CW Document 203-1 Filed 12/27/19 Page 8 of 123




      WHEREAS, on November 8, 2017, Plaintiff Detroit P&F, which had

negotiated access to and received the Steinberg 220 Documents, filed a derivative

action captioned as Detroit P&F v. Bryant et al., C.A. No. 2017-0803-SG (the

“Detroit P&F Action”) in the Delaware Court asserting claims similar to those raised

in the Steinberg Action; and

      WHEREAS, on December 8, 2017, Plaintiffs Amalgamated Bank and Ojeda

filed a derivative action in the Delaware Court captioned as Amalgamated Bank et

al. v. Bryant et al., C.A. No. 2017-0881-SG (the “Amalgamated Action”) asserting

claims similar to those raised in the Steinberg Action and Detroit P&F Action; and

      WHEREAS, the Steinberg Action, Detroit P&F Action, and the Amalgamated

Action were consolidated by order of the Delaware Court on January 12, 2018, under

the caption In re McKesson Corp. Stockholder Derivative Litigation, Consol. C.A.

No. 2017-0736-SG (the “Delaware Action”, and collectively with the California

Action, the “Derivative Actions” or “Actions”); and

      WHEREAS, on January 18, 2018, Defendants named in the Delaware Action

filed their opening brief in support of the Delaware Motion to Dismiss; and

      WHEREAS, on January 18, 2018, Plaintiff Greene filed a derivative action in

the Delaware Court captioned as Greene v. Bryant, et al., C.A. No. 2018-0042-SG

(the “Greene Action”) asserting claims similar to those raised in the Steinberg

Action, the Detroit P&F Action, and the Amalgamated Action; and


                                         8
      Case 4:17-cv-01850-CW Document 203-1 Filed 12/27/19 Page 9 of 123




       WHEREAS, the Greene Action was consolidated into the Delaware Action

on January 23, 2018; and

       WHEREAS, on February 14, 2018, Plaintiffs Steinberg, Greene, Detroit P&F,

Amalgamated Bank, and Ojeda filed their brief in opposition to the Delaware Motion

to Dismiss; and

       WHEREAS, on February 28, 2018, Defendants named in the Delaware Action

filed their reply brief in support of the Delaware Motion to Dismiss; and

       WHEREAS, on March 7, 2018, the parties to the Delaware Action conducted

oral argument before the Delaware Court regarding the Delaware Motion to Dismiss;

and

       WHEREAS, Plaintiffs submitted to the Delaware Court the California Court’s

decision on the Motions to Dismiss and the Motion to Stay the California Action;

and

       WHEREAS, on May 25, 2018, the Delaware Court stayed the Delaware

Action in light of the May 14, 2018 Order, subject to any motion that any party might

file to lift the stay; and

PARTIES LITIGATE THE ACTIONS IN THE CALIFORNIA COURT

       WHEREAS, in response to a stockholder query, on March 10, 2017,

McKesson’s board of directors (the “Board”) appointed a Special Review

Committee (“SRC”) comprised of directors Donald Knauss, N. Anthony Coles, and


                                         9
      Case 4:17-cv-01850-CW Document 203-1 Filed 12/27/19 Page 10 of 123




Susan Salka, to investigate senior management’s and the Board’s oversight of

compliance with the Company’s legal and regulatory obligations relating to the

distribution of controlled substances; and

      WHEREAS, on April 20, 2018, the Board released a response to the

stockholder query that included a summary of the results of the SRC’s investigation;

and

      WHEREAS, on June 1, 2018, Plaintiffs Steinberg and Detroit P&F notified

the Delaware Court that they would join the California Action; and

      WHEREAS, on June 7, 2018, Plaintiffs Amalgamated Bank and Ojeda filed

in the Court a motion to intervene, appoint Amalgamated Bank and Ojeda co-lead

plaintiffs, and direct Plaintiffs Inzlicht and Gusinsky and their counsel to coordinate

litigation efforts with Amalgamated Bank and Ojeda in the proceedings (the “Motion

to Intervene”) in the California Action; and

      WHEREAS, on June 6, 2018, McKesson moved for leave to file a motion for

partial reconsideration of the Court’s decision on the motion to dismiss the

California Action; and

      WHEREAS, on June 21, 2018, the Court denied McKesson’s motion for leave

to file a motion for partial reconsideration of the Court’s decision on the motion to

dismiss; and




                                          10
      Case 4:17-cv-01850-CW Document 203-1 Filed 12/27/19 Page 11 of 123




      WHEREAS, on July 25, 2018, the Board appointed a Special Litigation

Committee (“SLC”) comprised of director Bradley E. Lerman (“Lerman”) to

investigate Plaintiffs’ claims; and

      WHEREAS, on July 27, 2018, the Court denied Ojeda’s request to intervene

as-of-right, granted Amalgamated Bank’s motion for permissive intervention, and

otherwise denied the Motion to Intervene; and

      WHEREAS, Plaintiffs propounded their First Request for the Production of

Documents Directed to All Defendants in the California Action on September 6,

2018, to which (i) McKesson, (ii) Defendant Hammergren, and (iii) current and

former director defendants each served responses and objections on October 15,

2018; and

      WHEREAS, on September 12, 2018, Plaintiffs filed in the Court a verified

shareholder derivative second consolidated amended complaint in which Steinberg,

Detroit P&F, and Amalgamated joined as Plaintiffs (the “California Complaint”);

and

      WHEREAS, the California Complaint alleged, among other things, that the

Defendants named therein breached their fiduciary duties to McKesson by failing to

maintain effective oversight and controls in connection with McKesson’s

distribution of controlled substances, and further alleged that as a result of such

alleged breaches of fiduciary duty, McKesson has been or will be exposed to


                                        11
     Case 4:17-cv-01850-CW Document 203-1 Filed 12/27/19 Page 12 of 123




significant actual and potential losses and expenses, including but not limited to (i) a

$150 million civil penalty agreed to as part of the 2017 Settlement; (ii) legal

expenses relating to civil litigation, congressional investigations, and regulatory

investigations; and (iii) judgments or settlements paid (or potentially to be paid in

the future) in connection with various civil litigation matters, including lawsuits and

investigations by various state Attorneys General and a class action lawsuit filed in

the United States District Court for the Northern District of Ohio (the “MDL

Action”) (see California Complaint ¶¶ 8, 257-63); and

      WHEREAS, on September 17, 2018, the SLC filed a motion to stay

proceedings in the California Court to permit it to conduct an independent

investigation (the “SLC Motion to Stay”); and

      WHEREAS, on October 5, 2018, Plaintiffs filed a memorandum of law in

opposition to the SLC Motion to Stay; and

      WHEREAS, on October 17, 2018, the SLC filed a reply brief in support of

the SLC Motion to Stay; and

      WHEREAS, on November 2, 2018, Defendants remaining in the California

Action filed answers and affirmative defenses to the California Complaint

(collectively, the “Answers”); and

      WHEREAS, the Court held a hearing on the SLC Motion to Stay on

November 6, 2018; and


                                          12
     Case 4:17-cv-01850-CW Document 203-1 Filed 12/27/19 Page 13 of 123




      WHEREAS, on November 13, 2018, the Court granted in part and denied in

part the SLC Motion to Stay; and

      WHEREAS, Plaintiffs propounded their Second Request for the Production

of Documents Directed to All Defendants in the California Action on March 12,

2019, to which (i) Defendant Hammergren, and (ii) current and former director

Defendants each served responses and objections on April 11, 2019; and

      WHEREAS, Plaintiffs issued a subpoena to non-party Healthcare Distribution

Alliance on March 20, 2019; and

      WHEREAS, Plaintiffs propounded their First Set of Interrogatories Directed

to All Defendants in the California Action on March 22, 2019, to which Defendants

served responses and objections on May 22, 2019, Defendant Hammergren served

supplemental responses and objections on July 31, 2019, Defendants Jacobs,

Lawrence, Mueller, Shaw, Knowles, Budd, Bryant, and Irby served supplemental

responses and objections on August 28, 2019, and Defendant Coles served

supplemental responses and objections on September 17, 2019; and

      WHEREAS, Plaintiffs propounded their Third Request for the Production of

Documents Directed to All Defendants in the California Action on May 14, 2019, to

which Defendants served responses and objections on June 13, 2019; and




                                       13
     Case 4:17-cv-01850-CW Document 203-1 Filed 12/27/19 Page 14 of 123




      WHEREAS, Plaintiffs propounded their Second Set of Interrogatories

Directed to All Defendants in the California Action on May 14, 2019, to which

Defendants served responses and objections on June 27, 2019; and

      WHEREAS, Plaintiffs issued a subpoena to non-party Global Healthcare

Exchange LLC on May 29, 2019; and

      WHEREAS, Plaintiffs issued a subpoena to non-party Medtronic plc on June

19, 2019; and

      WHEREAS, Defendant Jacobs propounded her First Set of Interrogatories

Directed to All Plaintiffs in the California Action on July 3, 2019, to which Plaintiffs

served responses and objections on September 3, 2019; and

      WHEREAS, in Plaintiffs’ responses to Defendant Jacobs’s First Set of

Interrogatories Directed to All Plaintiffs, Plaintiffs asserted that damages resulting

from Defendants’ alleged conduct would include “damages against McKesson in the

MDL [Action] and related civil actions, costs related to litigation and additional

compliance, the 2017 fine and costs related thereto, the foundation, and damages

relating to McKesson’s reputation”; and

      WHEREAS, Defendant Knowles propounded her First Set of Interrogatories

Directed to All Plaintiffs in the California Action on July 3, 2019, to which Plaintiffs

served responses and objections on September 3, 2019; and




                                          14
      Case 4:17-cv-01850-CW Document 203-1 Filed 12/27/19 Page 15 of 123




      WHEREAS, Defendant Hammergren propounded his First Request for the

Production of Documents Directed to All Plaintiffs in the California Action on

August 20, 2019, to which Plaintiffs served responses and objections on September

19, 2019; and

      WHEREAS, Defendant Hammergren propounded his First Set of

Interrogatories Directed to All Plaintiffs in the California Action on August 20,

2019, to which Plaintiffs served responses and objections on September 19, 2019;

and

      WHEREAS, Defendant Hammergren propounded his Second Request for the

Production of Documents Directed to All Plaintiffs in the California Action on

August 27, 2019, to which Plaintiffs served responses and objections on September

19, 2019; and

      WHEREAS, following the Court’s decision on the SLC Motion to Stay,

Plaintiffs obtained, reviewed, and analyzed the discovery record in the MDL Action,

including more than 700,000 pages of documents, the transcripts of the depositions

of forty-four fact witnesses, twenty-four expert reports, and five supplemental expert

reports (the “MDL Discovery Record”); and

      WHEREAS, in addition to the MDL Discovery Record, Plaintiffs obtained

and reviewed more than 300,000 additional pages of documents (including more

than 200,000 pages produced by McKesson and certain Defendants in response to


                                         15
     Case 4:17-cv-01850-CW Document 203-1 Filed 12/27/19 Page 16 of 123




document requests served by Plaintiffs and more than 100,000 pages of documents

produced by third parties in response to document subpoenas served by Plaintiffs)

pursuant to the above-described Document Requests; and

THE PARTIES CONDUCT ARM’S-LENGTH NEGOTIATIONS TO RESOLVE
THE ACTIONS

      WHEREAS, on March 12, 2019, counsel for the Parties, the SLC, and the

Defendants’ directors and officers liability insurers (“D&O Insurers”) participated

in a mediation session with Robert Meyer (“Meyer”);

      WHEREAS, on April 16, 2019, counsel for the Parties and the SLC

participated in an in-person settlement meeting to discuss certain proposed

governance reforms; and

      WHEREAS, on April 26, 2019, counsel for the Parties, the SLC, and the D&O

Insurers participated in a second mediation session with Meyer; and

      WHEREAS, on July 10, 2019, at an in-person meeting, counsel for Plaintiffs

and the SLC (including Lerman) discussed, inter alia, the litigation and settlement-

related matters; and

      WHEREAS, on July 17, 2019, counsel for Plaintiffs met with counsel for

McKesson, Defendants, and the SLC to discuss various governance reforms being

considered as part of a potential settlement; and

      WHEREAS, on August 8, 2019, counsel for the Parties, the SLC, and the

D&O Insurers participated in a third mediation session with Meyer, the Hon. Daniel

                                         16
     Case 4:17-cv-01850-CW Document 203-1 Filed 12/27/19 Page 17 of 123




Weinstein (Ret.) (“Judge Weinstein”), and Jed D. Melnick (“Melnick”) (together

with Meyer and Judge Weinstein, the “Mediators”); and

      WHEREAS, the mediation efforts actively continued telephonically for many

weeks following the August mediation session; and

      WHEREAS, following this exhaustive mediation process, the Mediators

made a mediators’ proposal to the Parties, the SLC, and the D&O Insurers (the

“Mediators’ Recommendation”); and

      WHEREAS, as a result of the extensive, arm’s-length negotiations among the

Parties and the D&O Insurers, and following the Parties’ review and consideration

of the Mediators’ Recommendation, the Parties reached an agreement in principle to

settle the Actions that was memorialized in a binding term sheet (the “Term Sheet”)

executed on November 22, 2019; and

      WHEREAS, the Term Sheet set forth, among other things, the Parties’

agreement to settle and release all claims asserted in the Actions in return for a cash

payment of $175,000,000 (the “Cash Consideration”) on behalf of Defendants to the

Company, and certain corporate governance reforms that McKesson has agreed to

implement in connection with the Settlement, as set forth in Exhibit A hereto (the

“Governance Consideration”); and

      WHEREAS, this Stipulation (together with the exhibits hereto), which has

been duly executed by the undersigned signatories on behalf of their respective


                                          17
     Case 4:17-cv-01850-CW Document 203-1 Filed 12/27/19 Page 18 of 123




clients, reflects the final and binding agreement by and among the Parties and

supersedes the Term Sheet; and

      WHEREAS, in connection with the negotiations leading to the proposed

Settlement set forth in this Stipulation, counsel for the Parties did not discuss the

appropriateness or amount of any application by Plaintiffs’ Counsel for an award of

attorneys’ fees and expenses; and

      WHEREAS, Plaintiffs brought their claims in good faith and continue to

believe that their claims have merit but, based upon Plaintiffs’ and Plaintiffs’

Counsel’s investigation and prosecution of the Actions, Plaintiffs and Plaintiffs’

Counsel have concluded that the terms and conditions of this Stipulation are fair,

reasonable, and adequate to the Company and its stockholders; and

      WHEREAS, based on Plaintiffs’ direct oversight of the prosecution of this

matter and with the advice of their counsel, Plaintiffs have agreed to settle and

release the claims asserted in the Actions pursuant to the terms and provisions of this

Stipulation, after considering (a) the substantial financial benefit and corporate

governance protections provided under the proposed Settlement; (b) the uncertain

outcome, inherent delays, and significant risks of continued litigation; and (c) the

desirability of permitting the Settlement to be consummated as provided by the terms

of this Stipulation; and




                                          18
     Case 4:17-cv-01850-CW Document 203-1 Filed 12/27/19 Page 19 of 123




      WHEREAS, Defendants have denied, and continue to deny, that they

committed, or aided and abetted in the commission of, any violation of law or duty

or engaged in any wrongful acts whatsoever, including specifically those alleged in

the Actions, and expressly maintain that they have complied with their statutory,

fiduciary, and other legal duties, and that at all relevant times they acted in good

faith and in a manner they reasonably believed to be in the best interests of

McKesson and its stockholders; and

      WHEREAS, Defendants are entering into this Stipulation and the Settlement

to eliminate the burden, expense, and uncertainties inherent in further litigation; and

      WHEREAS, the SLC believes that this Stipulation and the Settlement are in

the best interests of McKesson; and

      WHEREAS, each of the Parties recognizes and acknowledges, however, that

the Actions have been initiated, filed, and prosecuted by Plaintiffs in good faith and

defended by Defendants in good faith, that the Actions are being voluntarily settled

with the advice of counsel, and that the terms of the Settlement are fair, reasonable,

and adequate.

      NOW THEREFORE, IT IS STIPULATED AND AGREED, by and

among the Parties, by and through their respective undersigned counsel, in

consideration of the benefits flowing from the Settlement, that all Settled Claims (as

defined below) shall be and hereby are fully and finally settled, compromised, and


                                          19
     Case 4:17-cv-01850-CW Document 203-1 Filed 12/27/19 Page 20 of 123




released, and that the claims against Defendants in the Derivative Actions shall be

dismissed with prejudice, upon and subject to the terms and conditions of this

Stipulation, as follows:

                            CERTAIN DEFINITIONS

      1.     As used in this Stipulation and all exhibits attached hereto and made a

part hereof, the following capitalized terms shall have the following meanings:

             (a)    “Actions” or “Derivative Actions” means the California Action

and the Delaware Action.

             (b)    “California Action” means the stockholder derivative action

captioned In re McKesson Corporation Derivative Litigation, No. 4:17-cv-01850-

CW, pending in the California Court.

             (c)    “California Complaint” means the Verified Shareholder

Derivative Second Consolidated Amended Complaint dated September 12, 2018,

filed in the California Action.

             (d)    “California Court” or “Court” means the United States District

Court for the Northern District of California, Oakland Division.

             (e)    “California Plaintiffs” means Eli Inzlicht; Vladimir Gusinsky, as

Trustee for the Vladimir Gusinsky Living Trust; Chaile Steinberg; Michael Berent,

Trustee of the Police & Fire Retirement System City of Detroit; and Amalgamated




                                         20
     Case 4:17-cv-01850-CW Document 203-1 Filed 12/27/19 Page 21 of 123




Bank, as Trustee for Longview Largecap 500 Index Fund and Longview Largecap

500 Index VEBA Fund.

             (f)    “Cash Consideration” means $175,000,000 in cash.

             (g)    “Cash Settlement Fund” means the Cash Consideration plus any

interest earned thereon.

             (h)    “Claims” means all manner of claims, demands, rights,

liabilities, losses, obligations, duties, damages, costs, debts, expenses, interest,

penalties, sanctions, fees, attorneys’ fees, actions, potential actions, causes of action,

suits, agreements, judgments, decrees, matters, issues, and controversies of any kind,

nature, or description whatsoever, disclosed or undisclosed, accrued or unaccrued,

apparent or not apparent, foreseen or unforeseen, matured or not matured, suspected

or unsuspected, liquidated or not liquidated, fixed or contingent, including known

claims and Unknown Claims, whether based on state, local, foreign, federal,

statutory, regulatory, common, or other law or rule.

             (i)    “Complaints” means the California Complaint and the Delaware

Complaint.

             (j)    “Defendants” means the following current and former

defendants in the California Action and/or the Delaware Action: Andy Bryant,

Wayne A. Budd, John Hammergren, M. Christine Jacobs, Marie L. Knowles,




                                           21
     Case 4:17-cv-01850-CW Document 203-1 Filed 12/27/19 Page 22 of 123




Edward Mueller, Donald Knauss, Susan Salka, N. Anthony Coles, Alton Irby III,

David Lawrence, Jane Shaw, Laureen Seeger, Paul Julian, and Mark Walchirk.

            (k)   “Defendants’ Counsel” means the law firms of Orrick,

Herrington & Sutcliffe LLP, counsel for Defendants Andy D. Bryant, Wayne A.

Budd, N. Anthony Coles, Alton Irby III, M. Christine Jacobs, Donald Knauss, Marie

L. Knowles, David M. Lawrence, Edward A. Mueller, Jane E. Shaw, Susan Salka,

and Laureen Seeger; Munger, Tolles & Olson LLP, counsel for Defendant John H.

Hammergren; and Kane+Kimball LLP, counsel for Defendants Paul Julian and Mark

Walchirk.

            (l)   “Delaware Action” means the stockholder derivative action

captioned In re McKesson Corp. Stockholder Derivative Litigation, Consol. C.A.

No. 2017-0736-SG, pending in the Delaware Court.

            (m)   “Delaware Complaint” means the Verified Shareholder

Derivative Complaint, dated October 17, 2017, filed in the Delaware Action in the

case captioned Chaile Steinberg v. Bryant, et. al., C.A. No. 2017-0736-SG, and

designated the operative complaint in the Delaware Action.

            (n)   “Delaware Court” means the Court of Chancery of the State of

Delaware.

            (o)   “Delaware Plaintiffs” means Katielou Greene and Charles

Ojeda.


                                       22
     Case 4:17-cv-01850-CW Document 203-1 Filed 12/27/19 Page 23 of 123




             (p)    “Derivative Escrow Account” means an account maintained at

Citibank, N.A. wherein the Cash Consideration shall be deposited and held in

escrow.

             (q)    “Derivative Escrow Agent” means Citibank, N.A.

             (r)    “Effective Date” with respect to the Settlement means the first

date by which all of the events and conditions specified in paragraph 25 of this

Stipulation have been met and have occurred or have been waived.

             (s)    “Escrow Agreement” means the agreement among Plaintiffs’

Lead Counsel, McKesson, and the Derivative Escrow Agent setting forth the terms

under which the Derivative Escrow Agent shall maintain the Derivative Escrow

Account.

             (t)    “Final” with respect to the Judgment or any other court order

means: (i) if no appeal is filed, the expiration date of the time for filing or noticing

of any appeal of the Judgment or order; or (ii) if there is an appeal from the Judgment

or order, (a) the date of final dismissal of all such appeals, or the final dismissal of

any proceeding on certiorari or otherwise, or (b) the date the Judgment or order is

finally affirmed on appeal, the expiration of the time to file a petition for a writ of

certiorari or other form of review, or the denial of a writ of certiorari or other form

of review, and, if certiorari or other form of review is granted, the date of final

affirmance following review pursuant to that grant.         However, any appeal or


                                          23
     Case 4:17-cv-01850-CW Document 203-1 Filed 12/27/19 Page 24 of 123




proceeding seeking subsequent judicial review pertaining solely to an order issued

with respect to attorneys’ fees or expenses shall not in any way delay or preclude the

Judgment from becoming Final.

               (u)    “Governance Consideration” means the governance provisions

identified in Exhibit A hereto.

               (v)    “Judgment” means the final judgment, substantially in the form

attached hereto as Exhibit C, to be entered by the California Court approving the

Settlement.

               (w)    “McKesson,” “Nominal Defendant,” or the “Company” means

McKesson Corporation.

               (x)    “McKesson’s Counsel” means the law firms of Morrison &

Foerster LLP and Morris, Nichols, Arsht & Tunnell LLP.

               (y)    “Notice” means the Notice of Pendency and Proposed Settlement

of Stockholder Derivative Actions, substantially in the form attached hereto as

Exhibit B-1.

               (z)    “Notice Costs” means all costs, fees, and expenses related to

providing notice of the Settlement to Company stockholders.

               (aa)   “Parties” means Plaintiffs, Defendants, the SLC, and the

Company.




                                          24
      Case 4:17-cv-01850-CW Document 203-1 Filed 12/27/19 Page 25 of 123




              (bb) “Plaintiffs” means the California Plaintiffs and the Delaware

Plaintiffs.

              (cc)   “Plaintiffs’ Counsel” means the law firms of Hagens Berman

Sobol Shapiro LLP; Gardy & Notis, LLP; Block & Leviton LLP; Bernstein Litowitz

Berger & Grossmann LLP; Grant & Eisenhofer P.A.; HGT Law; Safirstein Metcalf

LLP; and Levi & Korsinsky, LLP.

              (dd) “Plaintiffs’ Lead Counsel” means the law firms of Hagens

Berman Sobol Shapiro LLP and Gardy & Notis, LLP.

              (ee)   “Preliminary Approval Order” means the order, substantially in

the form attached hereto as Exhibit B, to be entered by the Court, preliminarily

approving the Settlement, scheduling the Settlement Fairness Hearing, and directing

that notice of the Settlement be provided to Company stockholders.

              (ff)   “Released   Defendants’ Parties”     means    Defendants, the

Company, and any entity in which the Company has a controlling interest, as well

as their respective current and former parents, affiliates, subsidiaries, officers,

directors, agents, successors, predecessors, assigns, assignees, partnerships,

partners, committees, joint ventures, trustees, trusts, employees, immediate family

members, insurers and reinsurers (in their capacities as such), consultants, experts,

and attorneys.




                                         25
     Case 4:17-cv-01850-CW Document 203-1 Filed 12/27/19 Page 26 of 123




               (gg) “Released Parties” means the Released Defendants’ Parties and

the Released Plaintiffs’ Parties.

               (hh) “Released Plaintiffs’ Parties” means Plaintiffs, Plaintiffs’

Counsel, and any entity in which any Plaintiff has a controlling interest, as well as

their respective current and former parents, affiliates, subsidiaries, officers,

directors, agents, successors, predecessors, assigns, assignees, partnerships,

partners, committees, joint ventures, trustees, trusts, employees, immediate family

members, insurers and reinsurers (in their capacities as such), consultants, experts,

and attorneys.

               (ii)   “Releases” means the releases set forth in paragraphs 9-11 of this

Stipulation.

               (jj)   “Settled Claims” means the Settled Defendants’ Claims, the

Settled Plaintiffs’ Claims, and the Settled Litigation Claims.

               (kk) “Settled Defendants’ Claims” means all Claims that arise out of,

are based upon, or relate to the institution, prosecution, or settlement of the Actions;

provided, however, that the Settled Defendants’ Claims shall not include any Claims

arising out of, based upon, or relating to the enforcement of the Settlement.

               (ll)   “Settled Litigation Claims” means all Claims against any of the

Released Parties, the SLC, or the SLC’s Counsel concerning, arising from, or

relating to the institution, prosecution, investigation, or settlement of the Claims


                                           26
     Case 4:17-cv-01850-CW Document 203-1 Filed 12/27/19 Page 27 of 123




asserted in the California Action or in the Delaware Action; provided, however, that

the Settled Litigation Claims shall not include any Claims arising out of, based upon,

or relating to the enforcement of the Settlement.

             (mm) “Settled Plaintiffs’ Claims” means all Claims brought or that

could be brought derivatively on behalf of the Company, directly by Plaintiffs, or by

the SLC or the Company, concerning, arising from, or relating to the underlying

facts, conduct, events, occurrences, transactions, or allegations set forth, made, or

referred to in the Complaints or in the prosecution or settlement of the Actions,

including but not limited to any such Claims that were, could have been, or could be

asserted concerning, arising from, or relating to the Company’s alleged liabilities

associated with settled, pending, or threatened litigation concerning, arising from, or

relating to the underlying facts, conduct, events, occurrences, transactions, or

allegations set forth or referred to in the Complaints; provided, however, that the

Settled Plaintiffs’ Claims shall not include any Claims arising out of, based upon, or

relating to the enforcement of the Settlement. For the avoidance of doubt, the Settled

Plaintiffs’ Claims do not cover, settle, or release (i) any direct claims held by any

current, former, or future stockholder of McKesson who is not a Plaintiff, including

any claims asserting violations of the federal or state securities laws, including,

without limitation, claims asserted in Evanston Police Pension Fund v. McKesson




                                          27
     Case 4:17-cv-01850-CW Document 203-1 Filed 12/27/19 Page 28 of 123




Corporation, et al., Case No. 3:18-cv-06525-CRB (N.D. Cal.); or (ii) any claims

currently asserted in Henry v. Tyler, et al., Case No. 3:19-cv-2869-CRB (N.D. Cal.).

             (nn)    “Settlement” means the settlement by and among the Parties on

the terms and conditions set forth in this Stipulation.

             (oo) “Settlement Fairness Hearing” means the hearing set by the

Court to, among other things, consider final approval of the Settlement.

             (pp) “SLC” means the Special Litigation Committee established by

the Board of Directors of Nominal Defendant McKesson Corporation, including

Lerman in his individual capacity.

             (qq) “SLC’s Counsel” means the law firm of Wilkinson Walsh +

Eskovitz, LLP and includes all of its current and former partners, associates,

employees, agents, successors, predecessors, assigns, assignees, partnerships,

committees, joint ventures, trustees, trusts, immediate family members, insurers and

reinsurers (in their capacities as such), consultants, and experts.

             (rr)   “Summary Notice” means the Summary Notice of Pendency and

Proposed Settlement of Stockholder Derivative Actions, substantially in the form

attached hereto as Exhibit B-2.

             (ss)   “Term Sheet” means the binding term sheet executed by the

Parties on November 22, 2019.




                                          28
     Case 4:17-cv-01850-CW Document 203-1 Filed 12/27/19 Page 29 of 123




             (tt)   “Unknown Claims” shall mean any Settled Plaintiffs’ Claims

which any Plaintiff, the SLC, the Company, or any of the Company’s current

stockholders does not know or suspect to exist in his, her, or its favor at the time of

the release of such claims and any Settled Defendants’ Claims which any Defendant,

the SLC, or the Company does not know or suspect to exist in his, her, or its favor

at the time of the release of such claims, which, if known by him, her, or it, might

have affected his, her, or its decision(s) with respect to this Settlement. With respect

to any and all Settled Plaintiffs’ Claims and Settled Defendants’ Claims, the Parties

stipulate and agree that, upon the Effective Date of the Settlement, Plaintiffs,

Defendants, the SLC, the Company, and each of the Company’s current stockholders

shall be deemed to have, and by operation of the Judgment shall have, expressly

waived any and all provisions, rights, and benefits conferred by any law of any state

or territory of the United States, or principle of common law or foreign law, which

is similar, comparable, or equivalent to California Civil Code §1542, which

provides:

      A general release does not extend to claims that the creditor or releasing
      party does not know or suspect to exist in his or her favor at the time of
      executing the release and that, if known by him or her, would have
      materially affected his or her settlement with the debtor or released
      party.

Any of Plaintiffs, Defendants, the SLC, McKesson, or the current McKesson

stockholders may hereafter discover facts in addition to or different from those


                                          29
     Case 4:17-cv-01850-CW Document 203-1 Filed 12/27/19 Page 30 of 123




which he, she, or it now knows or believes to be true with respect to the Settled

Claims but, upon the Court’s entry of the Judgment, Plaintiffs, Defendants, the SLC,

McKesson, and each of the current McKesson stockholders shall be deemed to have,

and by operation of the Judgment shall have, fully, finally, and forever settled any

and all Settled Claims without regard to the subsequent discovery or existence of

such different or additional facts. Plaintiffs, Defendants, the SLC, and the Company

acknowledge that the foregoing waiver was separately bargained for and a key

element of the Settlement.

                   THE SETTLEMENT CONSIDERATION

      2.    In consideration for the full settlement and release of all Settled

Plaintiffs’ Claims against the Released Defendants’ Parties and the dismissal with

prejudice of the Actions on the terms and conditions set forth in this Stipulation,

Defendants and the Company agree to the following:

            (a)    Monetary Consideration:        Provided that the Court grants

      preliminary approval of the proposed Settlement, Defendants shall cause to

      be paid by their D&O Insurers $175,000,000 in cash (the “Cash

      Consideration”) into the Derivative Escrow Account no later than ten (10)

      business days prior to the date set by the Court for the Settlement Fairness

      Hearing; provided, however, that if the Court does not grant preliminary

      approval of the proposed Settlement prior to the Settlement Fairness Hearing,


                                        30
Case 4:17-cv-01850-CW Document 203-1 Filed 12/27/19 Page 31 of 123




Defendants shall cause to be paid by their D&O Insurers the Cash

Consideration into the Derivative Escrow Account no later than fifteen (15)

business days after the Court issues a written order granting final approval of

the Settlement, which payment shall be timely made notwithstanding the

existence of any timely filed objections to the Settlement, potential for appeal

from the Settlement, or collateral attack on the Settlement or any part thereof.

The Cash Consideration plus any interest earned thereon (the “Cash

Settlement Fund”), less (i) any Court-awarded attorneys’ fees and litigation

expenses and/or any reserve to account for any potential future awards to

Plaintiffs’ Counsel and (ii) any federal, state, and/or local taxes of any kind

(including any interest or penalties thereon) on any income earned by the Cash

Consideration while held in the Derivative Escrow Account (“Taxes”) and

any tax expenses and costs incurred in connection with determining the

amount of, and paying, any taxes owed on the Cash Consideration (including,

without limitation, expenses of tax attorneys and accountants) (“Tax

Expenses”), shall be paid from the Derivative Escrow Account to the

Company no later than ten (10) business days following the Effective Date.

      (b)    Governance:       McKesson and its Board shall adopt and

implement the governance provisions identified in Exhibit A hereto (the

“Governance Consideration”) upon or before final approval of the Settlement.


                                   31
     Case 4:17-cv-01850-CW Document 203-1 Filed 12/27/19 Page 32 of 123




      3.       Defendants’ D&O Insurers’ payment of the Cash Consideration and

agreement to, and the Company’s implementation of, the Governance Consideration

shall constitute full and final satisfaction of all of the Settled Plaintiffs’ Claims.

Defendants’ sole monetary obligation under the Settlement shall be to cause to be

paid the Cash Consideration as provided in paragraph 2(a) above, and they shall not

be liable for any other amounts, including any petition by Plaintiffs’ Counsel for

attorneys’ fees and expenses, which shall be paid, if awarded, out of the Cash

Settlement Fund. Defendants agree that the Nominal Defendant will not indemnify

any Defendant for payment of the Cash Consideration.

      4.       All funds held by the Derivative Escrow Agent in the Derivative

Escrow Account shall be deemed and considered to be in custodia legis of the Court,

and shall remain subject to the jurisdiction of the Court until such time as the funds

shall be paid out of the Derivative Escrow Account pursuant to paragraphs 2(a), 6,

7, and 22 of this Stipulation, and/or further order(s) of the Court. The Parties intend

that all payments from the Derivative Escrow Account shall be made by the

Derivative Escrow Agent pursuant to and as provided by the terms of this

Stipulation.

      5.       The funds in the Derivative Escrow Account shall be invested

exclusively in United States Treasury Bills (or a mutual fund invested solely in such

instruments) and shall collect and reinvest all interest accrued thereon, except that


                                          32
     Case 4:17-cv-01850-CW Document 203-1 Filed 12/27/19 Page 33 of 123




any residual cash balances up to the amount that is insured by the FDIC may be

deposited in any account that is fully insured by the FDIC. In the event that the yield

on United States Treasury Bills is negative, in lieu of purchasing such Treasury Bills,

all or any portion of the funds held in the Derivative Escrow Account may be

deposited in any account that is fully insured by the FDIC or backed by the full faith

and credit of the United States. Additionally, if short-term placement of the funds

is necessary, all or any portion of the funds held in the Derivative Escrow Account

may be deposited in any account that is fully insured by the FDIC or backed by the

full faith and credit of the United States.

      6.     The Parties agree that the Cash Settlement Fund is intended to be a

Qualified Settlement Fund within the meaning of Treasury Regulation § 1.468B-1

and that Plaintiffs’ Lead Counsel, as administrators of the Cash Settlement Fund

within the meaning of Treasury Regulation § 1.468B-2(k)(3), shall be solely

responsible for filing or causing to be filed all informational and other tax returns as

may be necessary or appropriate (including, without limitation, the returns described

in Treasury Regulation § 1.468B-2(k)) for the Cash Settlement Fund. Plaintiffs’

Lead Counsel shall also be responsible for causing payment to be made from the

Cash Settlement Fund of any Taxes and Tax Expenses owed with respect to the Cash

Settlement Fund. The Released Defendants’ Parties shall not have any liability or

responsibility for any such Taxes or Tax Expenses.             Upon written request,


                                              33
     Case 4:17-cv-01850-CW Document 203-1 Filed 12/27/19 Page 34 of 123




Defendants will provide to Plaintiffs’ Lead Counsel the statement described in

Treasury Regulation § 1.468B-3(e). Plaintiffs’ Lead Counsel, as administrators of

the Cash Settlement Fund within the meaning of Treasury Regulation § 1.468B-

2(k)(3), shall timely make such elections as are necessary or advisable to carry out

this paragraph, including, as necessary, making a “relation back election,” as

described in Treasury Regulation § 1.468B-1(j), to cause the Qualified Settlement

Fund to come into existence at the earliest allowable date, and shall take or cause to

be taken all actions as may be necessary or appropriate in connection therewith.

      7.     Any Taxes and Tax Expenses shall be paid out of the Cash Settlement

Fund, and shall be timely paid, or caused to be paid, by Plaintiffs’ Lead Counsel and

without further order of the Court. Any tax returns prepared for the Cash Settlement

Fund (as well as the election set forth therein) shall be consistent with the previous

paragraph and in all events shall reflect that all Taxes and Tax Expenses on the

income earned by the Cash Settlement Fund shall be paid out of the Cash Settlement

Fund as provided herein.        The Released Defendants’ Parties shall have no

responsibility or liability for the acts or omissions of Plaintiffs’ Lead Counsel or its

agents with respect to the payment of Taxes and Tax Expenses, as described herein.




                                          34
     Case 4:17-cv-01850-CW Document 203-1 Filed 12/27/19 Page 35 of 123




                             RELEASE OF CLAIMS

       8.     The obligations incurred pursuant to this Stipulation are in

consideration of the full and final disposition of the Actions as against Defendants

and the Releases provided for herein.

       9.     Pursuant to the Judgment, without further action by anyone, upon the

Effective Date of the Settlement, Plaintiffs, the SLC, the Company, and by operation

of law the Company’s stockholders shall be deemed to have, and by operation of law

and of the Judgment, shall have, fully, finally, and forever discharged, settled, and

released, and shall forever be enjoined from commencing or prosecuting, any and

all Settled Plaintiffs’ Claims and Settled Litigation Claims (including Unknown

Claims) against the Released Defendants’ Parties.

       10.    Pursuant to the Judgment, without further action by anyone, upon the

Effective Date of the Settlement, Defendants, the SLC, and the Company shall be

deemed to have, and by operation of law and of the Judgment, shall have, fully,

finally, and forever discharged, settled, and released, and shall forever be enjoined

from commencing or prosecuting, any and all Settled Defendants’ Claims and

Settled Litigation Claims (including Unknown Claims) against the Released

Plaintiffs’ Parties.

       11.    Pursuant to the Judgment, without further action by anyone, upon the

Effective Date of the Settlement, Plaintiffs, Defendants, the Company, and by


                                         35
     Case 4:17-cv-01850-CW Document 203-1 Filed 12/27/19 Page 36 of 123




operation of law the Company’s stockholders shall be deemed to have, and by

operation of law and of the Judgment, shall have, fully, finally, and forever

discharged, settled, and released, and shall forever be enjoined from commencing or

prosecuting, any and all Settled Litigation Claims (including Unknown Claims)

against the SLC and the SLC’s Counsel.

      12.    Notwithstanding paragraphs 9-11 above, nothing in the Judgment shall

bar any action by any of the Parties to enforce the terms of this Stipulation or the

Judgment. Also, for the avoidance of doubt, the Settlement does not cover, settle,

or release: (i) any direct claims held by any current, former, or future stockholder of

McKesson who is not a Plaintiff, including any claims asserting violations of the

federal or state securities laws, including, without limitation, claims asserted in

Evanston Police Pension Fund v. McKesson Corporation, et al., Case No. 3:18-cv-

06525-CRB (N.D. Cal.); or (ii) any claims currently asserted in Henry v. Tyler, et

al., Case No. 3:19-cv-2869-CRB (N.D. Cal.).

                          PRELIMINARY APPROVAL

      13.    Promptly upon execution of this Stipulation, Plaintiffs shall move in the

California Court for preliminary approval of the Settlement, authorization to provide

notice of the Settlement, and the scheduling of a date and time for the Settlement

Fairness Hearing, which motion shall be unopposed by Defendants, the SLC, and

the Company. Concurrently with the motion for preliminary approval, Plaintiffs


                                          36
     Case 4:17-cv-01850-CW Document 203-1 Filed 12/27/19 Page 37 of 123




shall apply to the California Court for, and Defendants, the SLC, and the Company

shall agree to, entry of the Preliminary Approval Order, substantially in the form

attached hereto as Exhibit B. The Company shall take all steps necessary so that the

Notice can be distributed no later than ten (10) calendar days following the Court’s

entry of the Preliminary Approval Order.

                                     NOTICE

      14.    Provided that the Court has approved the Notice and authorized

distribution of the Notice to stockholders, no later than ten (10) calendar days

following the date on which the Court sets a hearing date for final approval of the

Settlement (the “Notice Date”), the Company shall direct its third-party investor

communications providers, Alliance Advisors and Broadridge Financial Solutions,

to send the Notice, substantially in the form attached hereto as Exhibit B-1, to all

then-current McKesson stockholders as of the Notice Date in the same manner that

the Company distributes notice to the Company’s stockholders of the Company’s

annual meeting of stockholders. Not later than the Notice Date, the Company shall

post a hyperlink to a copy of this Stipulation and the Notice on the “Investor

Relations” section of the Company’s website, investor.mckesson.com, and such

documents shall remain posted to the hyperlinked website through the Effective Date

of the Settlement.




                                        37
     Case 4:17-cv-01850-CW Document 203-1 Filed 12/27/19 Page 38 of 123




      15.    Provided that the Court has approved the Summary Notice and

authorized publication of the Summary Notice, the Company shall also cause the

Summary Notice, substantially in the form attached hereto as Exhibit B-2, to be

published in the national edition of the New York Times and transmitted over the PR

Newswire within ten (10) calendar days of the Notice Date.

      16.    The Company shall assume all administrative responsibility for and

will pay any and all Notice Costs, regardless of whether the Court approves the

Settlement or the Effective Date fails to occur. Neither Plaintiffs nor their counsel

shall be responsible for any Notice Costs, nor shall any Notice Costs be paid from

the Cash Settlement Fund.

            FINAL APPROVAL; DISMISSAL OF THE ACTIONS

      17.    This Settlement is conditioned on the California Action and Delaware

Action being dismissed with prejudice.

      18.    Plaintiffs shall move for final approval of the Settlement in the

California Action only. On or before the deadline for submissions in support of final

approval of the Settlement, the SLC shall submit papers in support of the Settlement,

expressing its view that the Cash Consideration and Governance Consideration are

fair, reasonable, and adequate, and in the best interests of the Company.

      19.    If the Settlement contemplated by this Stipulation is approved by the

Court, Plaintiffs’ Lead Counsel and Defendants’ Counsel shall jointly request that


                                         38
     Case 4:17-cv-01850-CW Document 203-1 Filed 12/27/19 Page 39 of 123




the Court enter the Judgment, substantially in the form attached hereto as Exhibit C,

which will finally approve the Settlement and dismiss the California Action with

prejudice.

      20.    Within ten (10) calendar days of the Court’s entry of the Judgment, the

parties to the Delaware Action shall file a stipulation with the Delaware Court

dismissing the Delaware Action with prejudice.

                    ATTORNEYS’ FEES AND EXPENSES

      21.    Plaintiffs’ Lead Counsel, on behalf of themselves and all other

Plaintiffs’ Counsel, will apply to the Court for a collective award of attorneys’ fees

and litigation expenses to Plaintiffs’ Counsel to be paid out of the Cash Settlement

Fund (the “Fee and Expense Award”). The Court may consider and rule upon the

fairness, reasonableness, and adequacy of the Settlement independently of the

consideration of any Fee and Expense Award, and the failure of the Court to approve

any requested Fee and Expense Award, in whole or in part, shall have no effect on

the Settlement.

      22.    The full amount of any Fee and Expense Award shall be paid to

Plaintiffs’ Lead Counsel, on behalf of all Plaintiffs’ Counsel, from the Cash

Settlement Fund held in the Derivative Escrow Account no later than five (5)

business days after the date of entry of the Court’s order awarding such fees and

expenses, notwithstanding the existence of any timely filed objections thereto, or


                                         39
     Case 4:17-cv-01850-CW Document 203-1 Filed 12/27/19 Page 40 of 123




potential for appeal therefrom, or collateral attack on the Settlement or any part

thereof; provided, however, that payment of the Fee and Expense Award shall not

be due in any event until five (5) business days after the payment of Cash

Consideration into the Derivative Escrow Account in accordance with paragraph

2(a) above. The payment of any Fee and Expense Award to Plaintiffs’ Counsel shall

be subject to the joint and several obligation of Plaintiffs’ Counsel to make full

refund of any such payment if the Settlement is terminated and to refund or repay

the portion of any such payment as to which, as a result of any appeal or further

proceedings on remand or successful collateral attack, the Fee and Expense Award

is reduced or reversed and such order reducing or reversing the award has become

Final. Any refund pursuant to the prior sentence will be disbursed to the Defendants’

D&O Insurers in proportion to their respective contributions towards the payment of

the Cash Consideration, and in the event any such refund is due, McKesson shall

promptly provide Plaintiffs’ Counsel with a schedule of the Defendants’ D&O

Insurers’ respective contributions.

      23.    Plaintiffs’ Lead Counsel shall allocate the attorneys’ fees awarded

amongst Plaintiffs’ Counsel in a manner which they, in good faith, believe reflects

the contributions of such counsel to the institution, prosecution, and settlement of

the Actions. Defendants, the SLC, the Company, and their respective counsel shall

have no responsibility for, and no liability whatsoever with respect to, the allocation


                                          40
     Case 4:17-cv-01850-CW Document 203-1 Filed 12/27/19 Page 41 of 123




among Plaintiffs’ Counsel of the Fee and Expense Award. Any dispute regarding

the allocation of fees or expenses among Plaintiffs’ Counsel shall have no effect on

the Settlement or the Releases.

      24.    The effectiveness of the Settlement, the Releases, and the Parties’

obligations under the Settlement (except with respect to the payment of attorneys’

fees and expenses) shall not be conditioned on the resolution of, nor any ruling

regarding, any Fee and Expense Award.

  CONDITIONS OF SETTLEMENT AND EFFECT OF TERMINATION

      25.    The Effective Date of the Settlement shall be deemed to occur on the

occurrence or waiver of all of the following events:

             (a)   Defendants shall have caused to be paid the Cash Consideration

      into the Derivative Escrow Account as required under paragraph 2(a) above;

             (b)   McKesson and its Board shall have adopted and implemented the

      Governance Consideration as required under paragraph 2(b) above;

             (c)   Plaintiffs have not exercised their option to terminate the

      Settlement pursuant to paragraph 26 below;

             (d)   Defendants have not exercised their option to terminate the

      Settlement pursuant to paragraph 26 below;

             (e)   the SLC has not exercised its option to terminate the Settlement

      pursuant to paragraph 26 below;


                                         41
     Case 4:17-cv-01850-CW Document 203-1 Filed 12/27/19 Page 42 of 123




             (f)    the Court has approved the Settlement as described herein,

      following notice to Company stockholders and a hearing, and entered the

      Judgment, substantially in the form set forth in Exhibit C attached hereto, and

      the Judgment has become Final; and

             (g)    the Delaware Action has been dismissed with prejudice.

      26.    Plaintiffs (provided Plaintiffs unanimously agree amongst themselves),

Defendants (provided Defendants unanimously agree amongst themselves), and the

SLC shall each have the right to terminate the Settlement and this Stipulation, by

providing written notice of their election to do so (“Termination Notice”) to the other

Parties within thirty (30) calendar days of: (a) the Court’s final refusal to enter the

Preliminary Approval Order in any material respect; (b) the Court’s final refusal to

approve the Settlement or any material part thereof; (c) the Court’s final refusal to

enter the Judgment in any material respect as to the Settlement; (d) the date upon

which an order vacating, modifying, revising or reversing the Judgment becomes

Final; or (e) the date upon which the Delaware Court denies the joint request by the

parties to the Delaware Action to dismiss the Delaware Action with prejudice, and

the provisions of paragraph 27 below shall apply; provided, however, that any

decision or proceeding, whether in this Court or any appellate court, solely with

respect to an application for an award of attorneys’ fees or expenses shall not be

considered material to the Settlement, shall not affect the finality of the Judgment,


                                          42
     Case 4:17-cv-01850-CW Document 203-1 Filed 12/27/19 Page 43 of 123




and shall not be grounds for termination of the Settlement. In addition to the grounds

set forth above, Plaintiffs (provided Plaintiffs unanimously agree amongst

themselves) shall have the right to terminate the Settlement and this Stipulation, by

providing Termination Notice to the other Parties, in the event that (i) Defendants

fail to cause their D&O Insurers to pay the Cash Settlement Amount into the

Derivative Escrow Account as required under paragraph 2(a) above; or (ii)

McKesson and its Board fail to adopt and implement the Governance Consideration

as required under paragraph 2(b) above.

      27.    If Plaintiffs, Defendants, or the SLC exercise their right to terminate the

Settlement pursuant to paragraph 26 above, then: (a) the Settlement and the relevant

portions of this Stipulation shall be canceled; (b) the Parties shall revert to their

respective litigation positions in the Actions as of October 15, 2019; (c) the terms

and provisions of the Term Sheet and this Stipulation, with the exception of (i) this

paragraph 27, (ii) paragraphs 16, 28, 30, and 48 hereof, and (iii) the final two

sentences of paragraph 22, shall have no further force and effect with respect to the

Parties and shall not be used in the Actions or in any other proceeding for any

purpose, and the Parties shall proceed in all respects as if the Term Sheet and this

Stipulation had not been entered; and (d) the Judgment and any other order entered

by the Court in accordance with the terms of this Stipulation shall be treated as

vacated, nunc pro tunc.


                                          43
     Case 4:17-cv-01850-CW Document 203-1 Filed 12/27/19 Page 44 of 123




                     NO ADMISSION OF WRONGDOING

      28.   Neither the Term Sheet, this Stipulation (whether or not consummated),

including the exhibits hereto, the negotiations leading to the execution of the Term

Sheet and this Stipulation, nor any proceedings taken pursuant to or in connection

with the Term Sheet, this Stipulation, and/or approval of the Settlement (including

any arguments proffered in connection therewith):

            (a)    shall be offered against any of the Released Defendants’ Parties

      or the SLC as evidence of, or construed as, or deemed to be evidence of any

      presumption, concession, or admission by any of the Released Defendants’

      Parties or the SLC with respect to the truth of any fact alleged by Plaintiffs or

      the validity of any claim that was or could have been asserted or the deficiency

      of any defense that has been or could have been asserted in the Actions or in

      any other litigation, or of any liability, negligence, fault, or other wrongdoing

      of any kind of any of the Released Defendants’ Parties, or in any way referred

      to for any other reason as against any of the Released Defendants’ Parties, in

      any arbitration proceeding or other civil, criminal, or administrative action or

      proceeding, other than such proceedings as may be necessary to effectuate the

      provisions of this Stipulation;

            (b)    shall be offered against any of the Released Plaintiffs’ Parties or

      the SLC as evidence of, or construed as, or deemed to be evidence of any


                                         44
Case 4:17-cv-01850-CW Document 203-1 Filed 12/27/19 Page 45 of 123




presumption, concession, or admission by any of the Released Plaintiffs’

Parties or the SLC that any of the Released Plaintiffs’ Parties’ claims are

without merit, that any of the Released Defendants’ Parties had meritorious

defenses, or that damages recoverable under the Complaints would not have

exceeded the Settlement Consideration or with respect to any liability,

negligence, fault, or wrongdoing of any kind, or in any way referred to for any

other reason as against any of the Released Plaintiffs’ Parties, in any

arbitration proceeding or other civil, criminal, or administrative action or

proceeding, other than such proceedings as may be necessary to effectuate the

provisions of this Stipulation; or

      (c)    shall be construed against any of the Released Parties or the SLC

as an admission, concession, or presumption that the consideration to be given

hereunder represents the amount which could be or would have been

recovered after trial;

provided, however, that if this Stipulation is approved by the Court, the

Parties, the Released Parties, and their respective counsel, the SLC, and the

SLC’s Counsel, may refer to it to effectuate the protections from liability

granted hereunder or otherwise to enforce the terms of the Settlement.




                                     45
     Case 4:17-cv-01850-CW Document 203-1 Filed 12/27/19 Page 46 of 123




                       MISCELLANEOUS PROVISIONS

      29.    All of the exhibits attached hereto are hereby incorporated by reference

as though fully set forth herein. Notwithstanding the foregoing, in the event that

there exists a conflict or inconsistency between the terms of this Stipulation and the

terms of any exhibit attached hereto, the terms of this Stipulation shall prevail.

      30.    In the event of the entry of a final order of a court of competent

jurisdiction determining the transfer of the Cash Consideration to the Derivative

Escrow Account or any portion thereof by or on behalf of Defendants to be a

preference, voidable transfer, fraudulent transfer, or similar transaction and any

portion thereof is required to be returned, and such amount is not promptly deposited

into the Derivative Escrow Account by others, then, at the election of Plaintiffs

(provided Plaintiffs unanimously agree amongst themselves), the Plaintiffs and

Defendants shall jointly move the Court to vacate and set aside the Releases given

and the Judgment entered pursuant to this Stipulation, in which event the Releases

and Judgment shall be null and void, and the Parties shall revert to their respective

litigation positions in the Actions as of October 15, 2019, as provided in paragraph

27 above, and any cash amounts in the Derivative Escrow Account (less any Taxes

paid, due, or owing with respect to the Cash Settlement Fund) shall be returned to

the Defendants’ D&O Insurers in proportion to their respective contributions

towards the payment of the Cash Consideration.


                                          46
     Case 4:17-cv-01850-CW Document 203-1 Filed 12/27/19 Page 47 of 123




      31.    The Parties intend this Stipulation and the Settlement to be a final and

complete resolution of all disputes asserted or which could be asserted by Plaintiffs

against the Released Defendants’ Parties with respect to the Settled Plaintiffs’

Claims. Accordingly, the Parties and their counsel agree not to assert in any forum

that the Actions were brought by Plaintiffs or defended by Defendants in bad faith

or without a reasonable basis. The Parties and their counsel further agree not to

assert in any forum that any activity undertaken by the SLC in connection with the

Actions was performed in bad faith or without a reasonable basis. The Parties agree

that the Settlement Consideration and the other terms of the Settlement were

negotiated at arm’s-length and in good faith by the Parties, and reflect the Settlement

that was reached voluntarily after extensive negotiations and consultation with

experienced legal counsel, who were fully competent to assess the strengths and

weaknesses of their respective clients’ claims or defenses.

      32.    Defendants and their counsel shall retain their right to deny that

Defendants committed, or aided and abetted in the commission of, any violation of

law or duty or engaged in any wrongful acts whatsoever, but neither Defendants, the

Company, the SLC, or their respective counsel will, in any statement made to any

media representative (whether or not for attribution), assert that the Actions were

commenced or prosecuted in bad faith, nor will they deny that the Actions were

commenced and prosecuted in good faith and are being settled voluntarily after


                                          47
     Case 4:17-cv-01850-CW Document 203-1 Filed 12/27/19 Page 48 of 123




consultation with competent legal counsel. Likewise, Plaintiffs and their counsel

shall retain their right to maintain that their claims have merit, but neither Plaintiffs

nor their counsel will, in any statement made to any media representative (whether

or not for attribution), assert that the Actions were defended in bad faith, nor will

they deny that the Actions were defended in good faith and are being settled

voluntarily after consultation with competent legal counsel. In all events, none of

the Parties shall make any accusations of wrongful or actionable conduct by any

Party concerning the prosecution, defense, and resolution of the Actions, nor shall

they otherwise suggest that the Settlement constitutes an admission of any claim or

defense alleged.

      33.    The terms of the Settlement, as reflected in this Stipulation, may not be

modified or amended, nor may any of its provisions be waived, except by a writing

signed on behalf of each of the Parties (or their successors-in-interest).

      34.    The headings herein are used for the purpose of convenience only and

are not meant to have legal effect.

      35.    The administration and consummation of the Settlement as embodied

in this Stipulation shall be under the authority of the California Court, and the

California Court shall retain exclusive jurisdiction for the purpose of entering orders

providing for awards of attorneys’ fees and litigation expenses to Plaintiffs’ Counsel

and enforcing the terms of this Stipulation.


                                           48
     Case 4:17-cv-01850-CW Document 203-1 Filed 12/27/19 Page 49 of 123




      36.      The waiver by one Party of any breach of this Stipulation by any other

Party shall not be deemed a waiver of any other prior or subsequent breach of this

Stipulation.

      37.      This Stipulation and its exhibits constitute the entire agreement among

the Parties concerning the Settlement and this Stipulation and its exhibits, and

supersede all prior or contemporaneous oral or written agreements, understandings,

or representations among the Parties, including the Term Sheet, with respect to the

subject matter hereof, provided, however, that the confidentiality obligations under

paragraph 14 of the Term Sheet shall remain in effect until this Stipulation is filed

with the California Court. All Parties acknowledge that no other agreements,

representations, warranties, or inducements have been made by any Party concerning

this Stipulation or its exhibits other than those contained and memorialized in such

documents.

      38.      The Parties agree that within sixty (60) days of the Effective Date, they

will return to the producing party all documents and other discovery material

obtained from such producing party in any manner in connection with the Actions,

including all documents produced by any Party whether formally or informally in

connection with the mediation (“Produced Material”), or destroy all such Produced

Material; provided, however, that the Parties and their counsel shall be entitled to

retain all filings, court papers, hearing transcripts, and attorney work product, subject


                                           49
     Case 4:17-cv-01850-CW Document 203-1 Filed 12/27/19 Page 50 of 123




to the terms of the protective order issued by the California Court in the California

Action.

      39.    Subject to applicable court rules, all designations and agreements made

and orders entered during the course of the Actions relating to the confidentiality of

documents or information shall survive this Settlement. Nothing in this Stipulation,

or the negotiations relating thereto, is intended to or shall be deemed to constitute a

waiver of any applicable privilege or immunity, including without limitation, the

attorney-client privilege, the joint defense privilege, or work product protection.

      40.    This Stipulation may be executed in one or more counterparts,

including by signature transmitted via facsimile, or by a .pdf/.tiff image of the

signature transmitted via email. All executed counterparts and each of them shall be

deemed to be one and the same instrument.

      41.    This Stipulation shall be binding upon and inure to the benefit of the

successors and assigns of the Parties, the SLC, and the SLC’s Counsel, including

any and all Released Parties and any corporation, partnership, or other entity into or

with which any Party hereto may merge, consolidate, or reorganize.

      42.    The construction, interpretation, operation, effect, and validity of this

Stipulation and all documents necessary to effectuate it shall be governed by the

laws of the State of Delaware without regard to conflicts of law rules, except to the

extent that federal law requires that federal law govern. The exclusive forum for the


                                          50
     Case 4:17-cv-01850-CW Document 203-1 Filed 12/27/19 Page 51 of 123




adjudication of any disputes arising under this Stipulation shall be the United States

District Court for the Northern District of California. Each Party accepts and

consents to jurisdiction and waives any objection to venue in the identified court.

      43.    All counsel and any other person executing this Stipulation and any of

the exhibits hereto, or any related Settlement documents, warrant and represent that

they have the full authority to do so and that they have the authority to take

appropriate action required or permitted to be taken pursuant to the Stipulation to

effectuate its terms.

      44.    Counsel for the Parties agree to cooperate fully with one another in

seeking Court approval of the Settlement, as embodied in this Stipulation, and to use

best efforts to promptly agree upon and execute all such other documentation as may

be reasonably required to obtain final approval by the Court of the Settlement.

      45.    The Stipulation shall be treated as jointly drafted and will not be

construed against any Party as the drafter.

      46.    Any Party may give notice or service to another Party under this

Stipulation. Such notice shall be in writing and shall be deemed to have been duly

given upon receipt of hand delivery, facsimile, or email transmission, with

confirmation of receipt. Notice shall be provided as follows:

 If to Plaintiffs or Plaintiffs’ Lead   Hagens Berman Sobol Shapiro LLP
 Counsel:                               Attn: Reed R. Kathrein, Esq.
                                        715 Hearst Avenue, Suite 202
                                        Berkeley, CA 94710
                                           51
    Case 4:17-cv-01850-CW Document 203-1 Filed 12/27/19 Page 52 of 123




                                Telephone: (510) 725-3000
                                Facsimile: (510) 725-3001
                                Email: reed@hbsslaw.com

                                Gardy & Notis, LLP
                                Attn: Meagan Farmer, Esq.
                                Tower 56
                                126 East 56th Street, 8th Floor
                                New York, NY 10022
                                Telephone: (212) 905-0509
                                Facsimile: (212) 905-0508
                                Email: mfarmer@gardylaw.com


If to Defendants:               Orrick, Herrington & Sutcliffe LLP
                                Attn: Amy Ross, Esq.
                                405 Howard Street
                                San Francisco, CA 94105
                                Telephone: (415) 773-5700
                                Facsimile: (415)773-5759
                                Email: aross@orrick.com

                                Munger, Tolles & Olson LLP
                                Attn: John W. Spiegel, Esq.
                                350 South Grand Avenue, 50th Floor
                                Los Angeles, CA 90071
                                Telephone: (213) 683-9100
                                Facsimile: (213) 687-3702
                                Email: john.spiegel@mto.com

If to the SLC:                  Wilkinson Walsh + Eskovitz, LLP
                                Attn: Sean Eskovitz, Esq.
                                11601 Wilshire Boulevard, Suite 600
                                Los Angeles, CA 90025
                                Telephone: (424) 316-4000
                                Facsimile: (202) 847-4005
                                Email: seskovitz@wilkinsonwalsh.com

If to the Company:              Morrison & Foerster LLP
                                Attn: Philip Besirof, Esq.

                                   52
Case 4:17-cv-01850-CW Document 203-1 Filed 12/27/19 Page 53 of 123
Case 4:17-cv-01850-CW Document 203-1 Filed 12/27/19 Page 54 of 123
    Case 4:17-cv-01850-CW Document 203-1 Filed 12/27/19 Page 55 of 123



ronnie@hbsslaw.com                        Andy D. Bryant, Wayne A. Budd, N.
                                          Anthony Coles, Alton F. Irby, III, M.
Co-Lead Counsel for Plaintiffs            Christine Jacobs, Donald Knauss,
                                          Marie L. Knowles, David M. Lawrence,
By:                                       Edward A. Mueller, Susan Salka,
James S. Notis (admitted Pro Hac Vice)    Laureen Seeger, and Jane E. Shaw
Meagan Farmer (admitted Pro Hac
Vice)                                     By: ____                          ___
GARDY & NOTIS, LLP                        Robert P. Varian (107459)
Tower 56                                  Melinda L. Haag (132612)
126 East 56th Street, 8th Floor           Amy M. Ross (215692)
New York, NY 10022                        ORRICK, HERRINGTON &
Telephone: (212) 905-0509                 SUTCLIFFE LLP
Facsimile: (212) 905-0508                 405 Howard Street
jnotis@gardylaw.com                       San Francisco, CA 94105
mfarmer@gardylaw.com                      Telephone: (415) 773-5700
                                          Facsimile: (415)773-5759
Co-Lead Counsel for Plaintiffs            rvarian@orrick.com
                                          mhaag@orrick.com
                                          aross@orrick.com
Eli Inzlicht
                                          Counsel for Andy D. Bryant, Wayne A.
By:                                       Budd, N. Anthony Coles, Alton F. Irby, III,
James S. Notis (admitted Pro Hac Vice)    M. Christine Jacobs, Donald Knauss,
Meagan Farmer (admitted Pro Hac           Marie L. Knowles, David M. Lawrence,
Vice)                                     Edward A. Mueller, Susan Salka, Laureen
GARDY & NOTIS, LLP                        Seeger, and Jane E. Shaw
Tower 56
126 East 56th Street, 8th Floor
New York, NY 10022                        John H. Hammergren
Telephone: (212) 905-0509
Facsimile: (212) 905-0508                 By: _____________________
jnotis@gardylaw.com                       John W. Spiegel (78935)
mfarmer@gardylaw.com                      MUNGER, TOLLES & OLSON LLP
                                          350 South Grand Avenue, 50th Floor
Counsel for Eli Inzlicht                  Los Angeles, CA 90071
                                          Telephone: (213) 683-9100
                                          Facsimile: (213) 687-3702
Vladimir Gusinsky, As Trustee For         john.spiegel@mto.com
The Vladimir Gusinsky Living Trust
                                          Achyut J. Phadke (261567)
By:                                       MUNGER, TOLLES & OLSON LLP
Jeffrey C. Block (Pro Hac Vice            560 Mission Street, 27th Floor
forthcoming)                              San Francisco, CA 94105
Joel Fleming (281264)                     Telephone: (415) 512-4000
BLOCK & LEVITON LLP                       Facsimile: (415) 512-4077
260 Franklin Street, Suite 1860           achyut.phadke@mto.com
Boston, MA 02110
Telephone: (617) 398-5600                 Counsel for John H. Hammergren
Facsimile: (617) 507-6020
jeff@blockesq.com
joel@blockesq.com
Counsel for Vladimir Gusinsky, As
                                     54
Case 4:17-cv-01850-CW Document 203-1 Filed 12/27/19 Page 56 of 123
  Case 4:17-cv-01850-CW Document 203-1 Filed 12/27/19 Page 57 of 123




Trustee For The Vladimir Gusinsky            fecial Litigation Committee
Living Trust                                 Established DV the McKesson
                                             Corporation Board of Directors
Amalgamated Bank, as Trustee for             By:
Longview Largecap 500 Index Fund             Sean Eskovitz (241877)
and Longview Largecap 500 Index              WILKINSON WALSH-+ ESKOVITZ,
VEBA Fund                                    LLP
                                             11601 Wilshire Boulevard, Suite 600
                                             Los Angeles, CA 90025
Mark Lebovitch                               Telephone: (424) 316-4000
David Wales (admitted Pro Hac Vice)          Facsimile: (202) 847-4005
BERNSTEIN LITOWITZ BERGER &                  seskovitz@wilkmsonwalsh.com
GROSSMANN LLP
1251 Avenue of the Americas                  Beth A. Wilkinson (admitted Pro Hac
New York, NY 10020                           Vice)
Telephone: (212) 554-1400                    Rakesh N. Kilam (admitted Pro Hac Vice)
Facsimile: (212) 554-1444                    WILKINSON WALSH + ESKOVITZ,
markl@blbglaw.com                            LLP
davidw@blbglaw.ciM                           2001 M Street NW, 10th Floor
                                             Washington, DC 20036
                                             Telephone: (202) 847-4000
Christine M. Mackintosh (admitted Pro        Facsimile: Q02) 847-4005
   Hac Vice)                                 bwilkinson@wilkinsonwalsh.com
Kimberly Evans (admitted Pro Hac             rkilaru@wilkinsonwalsh.com
   Vice)
GRANT & EISENHOFER P.A.                      Counsel for Special Litigation Committee
123 Justison Street                          Established by the McKesson Corporation
Wilmington, DE 19801                         Board ofDirectors
Telephone: (302) 622-7081
Facsimile: (302) 622-7100
cmackintosh@gelaw.com                        Paul Julian and Mark Walchirk
kevans@gelaw.com
                                             By:__________________________
Co-Counsel for Intervening Plaintiffs
Amalgamated Bank, as Trustee far             William H. Kimball (242626)
Longview Largecap 500 Index Fund             KANE+KIMBALL LLP
ana Longview Largecap 500 Index              803 Hearst Avenue
VEBA Hand                                    Berkeley, CA 94710
                                             (510) 704-1400 tel
                                             (877) 482-4749 fax
Michael Berent, Trustee, on behalf of        wkimball@kanekimball.com
Police & Fire Retirement System City
of Detroit                                   Counsel for Paul Julian and Mark
                                             Walchirk
  iristine M. Mackintosh (admittec
   Hac Vice)
Kimberly Evans (admitted Pro Hac
    Vice)
GRANT & EISENHOFER P.A.
123 Justison Street
Wilmington, DE 19801
Telephone: (302) 622-7081
                                        55
Case 4:17-cv-01850-CW Document 203-1 Filed 12/27/19 Page 58 of 123
  Case 4:17-cv-01850-CW Document 203-1 Filed 12/27/19 Page 59 of 123




Facsimile: (302) 622-7100
cmackintosn@gelaw.com
kevans@gelaw.com

^aVirLebovitch
David L. Wales (admitted Pro Hac
Vice)
BERNSTEIN LITOWITZ BERGER
   & GROSSMANN LLP
1251 Avenue of the Americas
New York, NY 10020
Telephone: (212) 554-1400
Facsimile: (212) 554-1444
markl@blbglaw.com
davidw@blbglaw.com
Co-Counsel for Michael Berent,
Trustee, on behalf ofPolice & Fire
Retirement System City of Detroit




   tstme
Hac Vice)
Kimberly Evans (admitted Pro Hac
Vice)
GRANT & EISENHOFER P.A.
123 Justison Street
Wilmington, DE 19801
Telephone: (302) 622-7081
Facsimile: (302) 622-7100
cmaekintosh@gelaw.com
kevans@gelaw.com

Mark Lebovitch
David L. Wales (admitted Pro Hac
Vice)
BERNSTEIN LITOWITZ BERGER
   & GROSSMANN LLP
1251 Avenue of the Americas
New York, NY 10020
Telephone: (212) 554-1400
Facsimile: (212) 554-1444
markl@blbglaw.com
davidw@blbglaw.com
Co-Counsel for Katielou Greene



                                     56
Case 4:17-cv-01850-CW Document 203-1 Filed 12/27/19 Page 60 of 123
   Case 4:17-cv-01850-CW Document 203-1 Filed 12/27/19 Page 61 of 123




Ch11k S ttin~l"l
By
Hun_g·..,....,G~.""'T""1""(""iiJin=,"'u~ea,.,,rro-H."ac-Yice)
HGT LAW
250 Parle A\cnue, 7th floor
1'ew Yorlc, NY 10177
Telephon~:646) 453-7288
Facsmtile· 646) 453-7289
hta@Ji&ll          . m
By:                                       .
Pe1er a 1 1c111 a            o ac Vice)
Eli>.abcth S. Mer If
SAFIRSTEIN METCALF LLP
The Er11pire Stare Building
350 Filth Avenue, 59tb Ffoor
New Yorlc. NY 10118
Telephone: Q12) 201-2855
Facsrmile: El2) 201-2858
1™1firs1emrasaffrs1eirunetcalf.com
cmetcoltra,Safirstcinmetcal(com
Co-CoullSC'/ fur Chaile S/einberg
                                                                     \

C111r1H Ojeda

}tr;.a,a:::rKOrsv:::~'"~SICY""'"~~~­
w; 11iam J. Field<
Ll'VI & KORSINKSY LLP
55 Broadway, I0th Floor
New Yori<, NY 10006
Telephone: 1212) 363-7500
Facsimile: (212) 363-7171
Corm.<tl for Charles Ojeda




                                                                57
Case 4:17-cv-01850-CW Document 203-1 Filed 12/27/19 Page 62 of 123
     Case 4:17-cv-01850-CW Document 203-1 Filed 12/27/19 Page 63 of 123




                                      425 Market Street
                                      San Francisco, CA 94105
                                      Telephone: (415) 268-7000
                                      Facsimile: (415) 268-7522
                                      Email: pbesirof@mofo.com


         47.   Except as otherwise provided herein, each Party shall bear its own

costs.

         48.   Whether or not the Stipulation is approved by the Court and whether or

not the Stipulation is consummated, or the Effective Date occurs, the Parties and

their counsel shall use their best efforts to keep all negotiations, discussions, and

drafts in connection with the Stipulation confidential.

         IN WITNESS WHEREOF, the Parties hereto have caused this Stipulation

to be executed, by their duly authorized attorneys, as of December 11, 2019.

 Co-Lead Counsel for Plaintiffs                McKesson Corporation
 By:                                           By:
 Reed R. Kathrein (139304)                     Philip Besirof (185053)
 HAGENS BERMAN SOBOL                           Jordan Eth (121617)
 SHAPIRO LLP                                   David J. Wiener (291659)
 715 Hearst Avenue, Suite 202                  MORRISON & FOERSTER LLP
 Berkeley, CA 94710                            425 Market Street
 Telephone: (510) 725-3000                     San Francisco, CA 94105
 Facsimile: (510) 725-3001                     Telephone: (415) 268-7000
 reed@hbsslaw.com                              Facsimile: (415) 268-7522
                                               pbesirof@mofo.com
 Steve W. Berman (admitted Pro Hac             jeth@mofo.com
 Vice)                                         dwiener@mofo.com
 Ronnie S. Spiegel (admitted Pro Hac
 Vice)                                         Counsel for Nominal Defendant McKesson
 HAGENS BERMAN SOBOL                           Corporation
 SHAPIRO LLP 1301 Second Avenue,
 Suite 2000
 Seattle, WA 98101
 Telephone: (206) 623-7292
 Facsimile: (206) 623-0594
 steve@hbsslaw.com
                                          53
Case 4:17-cv-01850-CW Document 203-1 Filed 12/27/19 Page 64 of 123
 Case 4:17-cv-01850-CW Document 203-1 Filed 12/27/19 Page 65 of 123




ronnie@hbsslaw.com                         Andy D. Bryant, Wayne A. Budd, N.
                                           Anthony Coles, Alton F. Irby, III, M.
Co-Lead Counsel for Plaintiffs             Christine Jacobs, Donald Knauss,
                                           Marie L. Knowles, David M. Lawrence,
 By:                                       Edward A. Mueller, Susan Salka,
 James S. Notis (admitted Pro Hac Vice)    Laureen Seeger, and Jane E. Shaw
 Meagan farmer (admitted Pro Hac
 Vice)                                     By:
 GAaDY & NOTIS, LLP                        Robert P. Varian (107459
 Tower 56                                  Melinda L. Haag (132612
 126 East 56th Street, 8th floor           Amy M. Ross (215692)
 New York, NY 10022                        ORRICK, HERRINGION &
 Telephone: (212) 905-0509                 SUTCLIFFE LLP
 facsimile: (212) 905-0508                 405 Howard Street
jrnfarmer@ga
  notisgardylaw.com                        San Francisco, CA 94105
              rdyl aw. corn                Telephone: (415) 773-5700
                                           facsimile: (415)773-5759
Co-Lead Counsel for Plaint ffs             rvarian@orrick.com
                                           mhaagorrick.com
                                           arossorrick.com
Eli Inzlicht
                                           Counseijor Andy D. Bryant, Waj’ne A.
By:                                        Budd, A’. Anthony Coles, Alton fr. Irby, III,
James S. Notis (admitted Pro Hac Vice)     M Christine Jacobs, Donald Knauss,
Meagan farmer (admitted Pro Hac            Marie L. Knowles, David li Lawrence,
 Vice)                                     Edward A. Mueller, Susan Salka, Laureen
GARDY & NOTIS, LLP                         See ger, and Jane E. Shaw
Tower 56
 126 East 56th Street, 8th floor
New York, NY 10022                         John H. Hammergren
Telephone: (212) 905-0509
facsimile: (212) 905-0508                  By:
jnotis@gardylaw.com                        John W. S1egel (78
mfarmergardy1 aw. corn                     MUNGER, TOLLES & OLSON LLP
                                           350 South Grand Avenue, 50th Floor
Counsel for Eli Inzlicht                   Los Angeles, CA 90071
                                           Telephone: (213) 683-9100
                                           Facsimile: (213) 687-3702
Vladimir Gusinsky, As Trustee For          john.spiegel@mto.com
The Vladimir Gusinsky Living Trust
                                           Achyut J. Phadke (261567)
 By:                                       MUNGER, TOLLES & OLSON LLP
 Jeffrey C. Block (Pro Hac Vice            560 Mission Street, 27th Floor
 forthcoming)                              San Francisco, CA 94105
 Joel fleming (281264)                     Telephone: (415) 512-4000
 BLOCK & LEVITON LLP                       Facsimile: (415) 512-4077
 260 franklin Street, Suite 1860           achyut.phadkemto .com
 Boston, MA 02110
 Telephone: (617) 398-5600                 Counsel for John H. Hammergren
 facsimile: (617) 507-6020
  effblockesq.corn
jjoelblockesq  .com
Counsel for Vladimir Gusinsky, As
                                      54
Case 4:17-cv-01850-CW Document 203-1 Filed 12/27/19 Page 66 of 123
Case 4:17-cv-01850-CW Document 203-1 Filed 12/27/19 Page 67 of 123
Case 4:17-cv-01850-CW Document 203-1 Filed 12/27/19 Page 68 of 123




         Exhibit A
       Case 4:17-cv-01850-CW Document 203-1 Filed 12/27/19 Page 69 of 123




                                 Exhibit A
             Agreement on McKesson Corporate Governance Reforms

I.     COMMITMENT STATEMENT

       A.      McKesson agrees to adopt and include in its Corporate Governance Guidelines the

following commitment statement:

       McKesson is committed and obligated to business practices and corporate values
       of compliance with applicable laws and regulations related to the lawful distribution
       of controlled substances, including compliance with the Controlled Substance Act
       of 1970. This commitment includes compliance with the all settlements,
       agreements and consent decrees related to the lawful distribution of controlled
       substances.

II.    INDEPENDENT CHAIRMAN OF THE BOARD OF DIRECTORS

       B.      Shortly before the first mediation session, McKesson appointed a new Chairman of

the Board who is not an executive of the Company.

       C.      McKesson agrees to keep the separation of Chairman of the Board (“Chairman”)

and the Chief Executive Officer (“CEO”) roles for the term of this Settlement.

       D.      If, after the Settlement term has expired, McKesson seeks to change this and have

the same person as the Chairman and the CEO, then McKesson shall publicly disclose the change

and the rationale for this change.

III.   TERM LIMITS OF BOARD MEMBERS

       E.      The Board shall adopt a policy, effective as of July 2022, that requires directors

with more than 12 years of service on the Board to submit their resignation letters to the Board

annually.

       F.      If the Board decides it is in the best interests of the Company and its shareholders

to reject a resignation based on 12 or more years’ service on the Board, the Board will disclose its

rationale in the Company’s publicly filed Proxy Statement.
      Case 4:17-cv-01850-CW Document 203-1 Filed 12/27/19 Page 70 of 123




       G.      The ability of the Board to reject a Board member’s resignation and extend a Board

member’s service beyond the 2021 annual meeting of stockholders will not apply to any Board

member who had served 12 or more years as of January 1, 2019.

IV.    INDEPENDENT DIRECTORS

       H.      Plaintiffs made a settlement demand that included McKesson appointing two new

independent directors to the Board, with at least one new member having relevant experience as

described below.

       I.      After the Plaintiffs made the settlement demand, McKesson appointed Dr. Kenneth

E. Washington, as a new independent director to the Board.

       J.      The Company agrees to appointment or election of one additional independent

director no later than the Company’s 2022 annual shareholder meeting.

       K.      The new director must have (i) relevant experience in law, corporate compliance,

regulatory or governmental affairs relevant to regulatory and/or compliance issues faced by the

Company; or (ii) service, whether as an employee or director, with a healthcare, pharmaceutical

or medical institution or company regulated by the United States Food and Drug Administration

(the “FDA”), the Drug Enforcement Administration (the DEA”), Department of Health and

Human Services (“HHS”), Centers for Medicare and Medicaid Services, or other healthcare

regulatory body.

       L.      In selecting the new director, the Company shall make best efforts to prioritize a

diverse slate of candidates.

V.     REFORMS TO THE CHARTER AND CHECKLIST FOR THE COMPLIANCE COMMITTEE

       M.      In January 2019, shortly before the first mediation, McKesson formed a

Compliance Committee to assist the Board in overseeing (i) the Company’s compliance



                                               2
      Case 4:17-cv-01850-CW Document 203-1 Filed 12/27/19 Page 71 of 123




programs and (ii) management’s identification and evaluation of the principal legal and regulatory

compliance risks facing the Company.

       N.      The objectives and responsibilities of the Compliance Committee will include the

following:

               i.     Review McKesson’s compliance with relevant laws, regulations, and

                      corporate policies (including the Company’s Code of Conduct) governing

                      the distribution of controlled substances and reporting of suspicious orders

                      pursuant to the Company’s Controlled Substance Monitoring Program (the

                      “CSMP”);

               ii.    Review the Company’s adherence with the 2017 settlement with the DEA

                      and the DOJ, including the provisions of the 2017 Compliance Addendum;

               iii.   Review information about current and emerging legal and regulatory

                      compliance risks and enforcement trends that may affect the Company’s

                      business operations, performance or strategy;

               iv.    Oversee the Company’s compliance programs, including review of, with

                      the appropriate members of management, the organizational structure,

                      staffing, implementation and management’s assessment of the effectiveness

                      of the Company’s compliance programs relating to the Company’s principal

                      legal and regulatory compliance risks, the related policies and procedures,

                      and the adequacy of the resources for those programs; and

               v.     Review of the Company’s compliance policies and procedures, including

                      the Company’s Code of Conduct, relevant “whistleblower” reporting and

                      non-retaliation policies, relevant education and training, and other written



                                                3
      Case 4:17-cv-01850-CW Document 203-1 Filed 12/27/19 Page 72 of 123




                       compliance policies and procedures that guide the Company and the

                       conduct of its agents in day-to- day operations.

       O.      The detailed objectives and responsibilities of the Compliance Committee are set

forth in the Compliance Committee Charter and in checklists used by the Compliance Committee.

The objective and responsibilities set forth above will be included in the Compliance Committee

Charter, which is published on the Company’s corporate website.

VI.    REFORMS TO THE COMPOSITION OF THE COMPLIANCE COMMITTEE

       P.      Plaintiffs demanded that the Compliance Committee be comprised of 75% or more

of independent directors who joined the Board after January 1, 2018.

       Q.      After the demand was made, McKesson added a new independent director to the

Compliance Committee, so that 75% of the members of the Compliance Committee are

independent directors who joined the Board after January 1, 2018.

       R.      The Compliance Committee shall be required to continue to have 75% or more of

its members be independent directors who joined the Board after January 1, 2018. In the event of

a departure of a director who currently serves on the Compliance Committee and who joined the

Board after January 1, 2018, this requirement shall be temporarily stayed pending appointment or

election of an additional director who satisfies the requirements. The four-year term of this

provision will be tolled during the time the requirement was not in place, so that this requirement

will be in place for a full four-year period.

       S.      The Compliance Committee shall be required to continue to have 50% or more of

its members be directors who have (i) relevant experience in law, corporate compliance, regulatory

or governmental affairs relevant to regulatory and/or compliance issues faced by the Company; or

(ii) service, whether as an employee or director, with a healthcare, pharmaceutical or medical

institution or company regulated by the United States Food and Drug Administration (the “FDA”),
                                                 4
       Case 4:17-cv-01850-CW Document 203-1 Filed 12/27/19 Page 73 of 123




the Drug Enforcement Administration (the DEA”), Department of Health and Human Services

(“HHS”), Centers for Medicare and Medicaid Services, or other healthcare regulatory body.

       T.      The Chair of the Compliance Committee shall be an independent director elected

or appointed to the Board since January 1, 2018, who has relevant experience in law, corporate

compliance, regulatory or governmental affairs, academia or service on the Board or as an

executive officer of a healthcare, pharmaceutical or medical institution or company regulated by

the FDA and/or the DEA.

VII.   TRAINING AND EDUCATION FOR COMPLIANCE COMMITTEE MEMBERS

       U.      Upon joining the Compliance Committee, each Committee member will receive

training from a Qualified Expert (as defined below) on applicable DEA and FDA laws, regulations,

and guidance for drug distributors, including but not limited to those related to the Comprehensive

Drug Abuse Prevention and Control Act of 1970 (the “CSA”), compliance with laws and

regulations governing proper distribution of controlled substances and reporting of suspicious

orders and the CSMP. The Qualified Expert will also provide a review of industry best-practices

and recommendations for the prevention and detection of illegal diversion of controlled

substances.

       V.      The initial training shall include a review of (i) McKesson’s 2008 settlement with

the DEA and the United States Department of Justice (the “DOJ”), including DEA’s and DOJ’s

allegations, and the requirements under the May 2008 Settlement and Release Agreement and

Administrative Memorandum of Agreement (the “2008 Agreement”) and (ii) McKesson’s 2017

settlement with the DEA and the DOJ, including DEA’s and DOJ’s allegations, and the

requirements under the 2017 Administrative Memorandum of Agreement and the Compliance

Addendum.



                                                5
      Case 4:17-cv-01850-CW Document 203-1 Filed 12/27/19 Page 74 of 123




        W.       The Compliance Committee will receive on an annual basis in-person training from

a Qualified Expert (as defined below) on the applicable DEA and FDA laws, regulations, and

guidance for drug distributors, updates on developments in compliance and enforcement actions,

including but not limited to those related to the CSA, compliance with laws and regulations

governing proper distribution of controlled substances and reporting of suspicious orders, and the

CSMP.        The Qualified Expert will also provide a review of industry best-practices and

recommendations for the prevention and detection of illegal diversion of controlled substances.

        X.       Qualified Expert shall mean an individual who has relevant legal and regulatory

expertise on applicable DEA and FDA laws, regulations, and guidance for drug distributors,

including but not limited to the CSA.

        Y.       Qualified Expert shall not include employees of the Company but may include

outside consultants (such as outside counsel) who have previously advised the Company. The

training for the Compliance Committee may include persons in addition to the Qualified Expert.

VIII. INFORMATION AND REPORTS TO BE PROVIDED TO THE COMPLIANCE COMMITTEE

                 1.     Government Inquiries, Investigations and Actions

        Z.       On at least a quarterly basis, the General Counsel and/or Chief Compliance Officer

will report to the Compliance Committee and, where appropriate, the Audit Committee and/or

Board of Directors regarding:

                 (a)    letters or notifications from the DEA and/or the DOJ raising concerns about
                        compliance with the CSA, including but not limited to reporting of
                        suspicious orders, as well as any problems or issues with the CSMP;

                 (b)    any Demand Letters received by the Company from the DEA, as described
                        in Section 9 of the 2017 Agreement;

                 (c)    any DEA and/or DOJ orders to show cause, administrative inspection
                        warrants, and/or search warrants served or initiated against the Company;



                                                 6
      Case 4:17-cv-01850-CW Document 203-1 Filed 12/27/19 Page 75 of 123




               (d)    state regulatory and attorney general subpoenas and/or actions concerning
                      improper and/or illegal distribution of controlled substances; and

               (e)    significant, as defined by criteria to be developed by the Compliance
                      Committee, state regulatory and attorney general inquiries or investigations,
                      concerning improper and/or illegal distribution of controlled substances.

       The General Counsel and/or Chief Compliance Officer shall report on the matters

described above and provide updates on material developments in such matters.           The form,

content, and level of detail of the reports shall be approved by the Compliance Committee.

               2.     External Complaints

       AA.     On a quarterly basis, the General Counsel and/or Chief Compliance Officer will

report to the Compliance Committee and, where appropriate, the Audit Committee and/or Board

of Directors regarding other external complaints or inquiries deemed significant, as defined by

criteria to be developed by the Compliance Committee, alleging concerns about McKesson’s

regulatory and/or compliance behavior, including but not limited to any qui tam actions or reports

of such actions and FDA 483 reports and warning letters. The General Counsel and/or Chief

Compliance Officer shall report on the matters described above and provide updates on material

developments in such matters. The form and the level of detail of the reports shall be approved by

the Compliance Committee.

               3.     Internal Complaints

       BB.     The Compliance Committee shall receive quarterly summaries of reports made

through McKesson’s Integrity Line that involve allegations relating to (i) violations of or non-

compliance with the CSMP, (ii) reporting of suspicious orders, (iii) violations of the 2017

Agreement, or (iv) the distribution of opioids. The Compliance Committee shall be provided with

additional materials regarding individual reports as warranted.




                                                7
      Case 4:17-cv-01850-CW Document 203-1 Filed 12/27/19 Page 76 of 123




               4.     Analysis of Compliance with the CSA, the CSMP and Reporting of
                      Suspicious Orders

       CC.     The Compliance Committee shall meet, on at least a semi-annual basis, with the

Senior VP of the Regulatory Affairs Department responsible for the CSMP who shall update the

Committee regarding the Regulatory Affairs Department’s administration of the CSMP and the

Company’s compliance with the 2017 Agreement. At each such meeting, the Committee shall be

provided with an analysis of at least the following information:

               a.     Number of due diligence reviews conducted;

               b.     Number of suspicious orders reported;

               c.     Number of customers terminated;

               d.     Number of new customers on-boarded through the CSMP; and

               e.     Any significant changes to the threshold-setting algorithms developed by

                      the Analysis Group, Inc. (“AGI”) and employed as part of the CSMP.

       DD.     The Compliance Committee can modify these criteria based on good cause,

including changes in the law or the DEA’s and/or FDA’s regulatory approaches. Any such change

made during the term of the Settlement must be approved by the Board as a whole and publicly

disclosed, including the reasons for the change.

       EE.     At least annually, the Senior VP of the Regulatory Affairs Department shall provide

the Committee with a summary of each Annual Threshold Analysis and Assessment Report

described in the 2017 Agreement.

       FF.     The Compliance Committee shall direct management to review ARCOS data

available to McKesson on at least a quarterly basis. Management shall report annually to the

Compliance Committee on the use of ARCOS data in connection with due diligence reviews

performed as part of the CSMP.


                                                   8
        Case 4:17-cv-01850-CW Document 203-1 Filed 12/27/19 Page 77 of 123




               5.     Reporting to the Compliance Committee

        GG.    The Compliance Committee shall receive reports regarding regulatory compliance

issues from each of the following individuals and members of the following organization each

year;

               a.     Chief Compliance Officer;

               b.     General Counsel;

               c.     National Governance Committee;

               d.     SVP of Internal Audit;

               e.     SVP of the Regulatory Affairs for the CSMP; and

               f.     Outside Counsel.

        HH.    To the extent that some of the individuals listed above may also be members of the

organization listed above, one person can provide a single report to the Compliance Committee on

behalf of both their position and their membership in the organization.

        II.    The Compliance Committee shall receive any formal notices received from the

DEA and/or the DOJ as part of the 2017 Agreement.

        JJ.    The Compliance Committee will be provided with all reports and recommendations

of the Independent Review Organization (the “IRO”).

IX.     AUTHORITY OF THE COMPLIANCE COMMITTEE

        KK.    The Compliance Committee has the authority to:

               a.     Require management to conduct audits on compliance, regulatory and/or

                      legal concerns and, where appropriate, direct management to provide the

                      results of such audits to the Compliance Committee directly;

               b.     Commission such other studies, analyses, reviews and/or surveys as it

                      deems appropriate to evaluate McKesson’s compliance with regulatory

                                                9
       Case 4:17-cv-01850-CW Document 203-1 Filed 12/27/19 Page 78 of 123




                        requirements, as well as to evaluate the quality of the personnel, committees

                        and entities providing compliance and regulatory services to McKesson;

                 c.     Retain outside counsel and additional experts and consultants in the

                        discharge of its responsibilities;

                 d.     Request and meet privately with any member of McKesson’s senior

                        management team or any other McKesson employee; and

                 e.     Review the appointment, compensation, performance and replacement, as

                        necessary, of the Company’s Chief Compliance Officer.

        LL.      The Compliance Committee shall commission outside counsel to review the results

of the Company’s annual risk assessment process and shall consider as part of this process

McKesson’s policies for significant healthcare-related compliance, regulatory and/or legal issues.

        MM. The positions of General Counsel and the Chief Compliance Officer shall be

separated.

        NN.      The Compliance Committee shall review and approve any decision to hire,

discipline, or terminate the Chief Compliance Officer.

X.      REPORTING RESPONSIBILITY OF THE COMPLIANCE COMMITTEE

        OO.      The Compliance Committee shall, at least annually, deliver a report, which shall

include written presentation materials, to the Board as a whole, including a summary description

of any findings and actions taken by the Compliance Committee.

        PP.      The Compliance Committee shall, at least annually, issue a public written summary

of its activities.




                                                  10
       Case 4:17-cv-01850-CW Document 203-1 Filed 12/27/19 Page 79 of 123




XI.    RESPONSIBILITIES AS BETWEEN THE AUDIT COMMITTEE AND THE COMPLIANCE
       COMMITTEE

       QQ.     The charter of the Compliance Committee provides that the Chair of the Audit

Committee shall serve on the Compliance Committee. This requirement shall be maintained.

       RR.     Management shall report to the Audit Committee and Compliance Committee

regarding any significant disciplinary action taken against (i) any compliance or internal audit

personnel who reports directly to the Chief Compliance Officer or VP of Internal Audit or (ii) any

compliance or internal audit personnel who have reported to management, within the last three

years, complaints or concerns related to compliance or regulatory matters. Management’s report

shall include the nature of the conduct that led to the disciplinary action, the disciplinary action

and the reason for it, and an analysis of whether the underlying conduct reflects any significant

compliance or regulatory problems or issues.

XII.   THE COMPLIANCE COMMITTEES TERM

       SS.     The Compliance Committee shall be operative for, at a minimum, five (5) years

from the District Court’s approval of the settlement in this Action and may be continued thereafter

at the discretion of the full Board.

       TT.     Prior to the end of the Compliance Committee’s term, the Board, after receiving

the recommendation of the Committee, will determine whether to extend the Compliance

Committee’s term. The decision of the Board shall be reported to the shareholders in the

Company’s Annual Report or Proxy Statement.

XIII. THE COMPLIANCE COMMITTEE AND COMPENSATION COMMITTEE COORDINATION

       UU.     The Compliance Committee Chair or full Committee shall deliver a report, which

shall include a written component, to the Compensation Committee Chair or full Committee

regarding the performance of relevant members of senior management with respect to efforts


                                                11
      Case 4:17-cv-01850-CW Document 203-1 Filed 12/27/19 Page 80 of 123




relating to the Company’s compliance with applicable laws, regulations and rules. This report shall

occur at least annually before executive compensation is approved by the Compensation

Committee.

       VV.     The detailed objectives and responsibilities of the Compensation Committee and

Compliance Committee are set forth in their respective charters and in checklists used by the

Committees. The reporting requirement by the Compliance Committee to the Compensation

Committee set forth above will be included in the Compliance Committee Charter, which is

published on the Company’s corporate website.

XIV. COMPENSATION CLAW-BACK

       WW. McKesson’s recoupment policy shall be revised to include the following bolded

language:

       If any employee (i) engages in misconduct pertaining to a financial reporting requirement

       under the federal securities laws that requires the Company to file a restatement of its

       audited financial statements with the Securities and Exchange Commission (the "SEC") to

       correct an error; (ii) receives Incentive Compensation based on a an inaccurate financial or

       operating measure that when corrected causes significant harm to the Company; (iii)

       engages in any fraud, theft, misappropriation, embezzlement or dishonesty to the detriment

       of the Company's financial results as filed with the SEC; or (iv) engages in conduct which

       is not in good faith and which disrupts, damages, impairs or interferes with the

       business, reputation or employees of the Company or any of its subsidiaries or

       affiliates; then, to the fullest extent permitted by law, the Company may require the

       employee to reimburse the Company for all or a portion of any Incentive Compensation

       received in cash within 12 months preceding the Measurement Date, and remit to the



                                                12
      Case 4:17-cv-01850-CW Document 203-1 Filed 12/27/19 Page 81 of 123




       Company any Incentive Compensation received from the vesting or exercise of equity-

       based awards occurring within 12 months preceding the Measurement Date.

XV.    DISCLOSURE OF LOBBYING EFFORTS RELATED TO CONTROLLED SUBSTANCES

       XX.     McKesson’s Board shall exercise oversight of political activity including lobbying

activities. McKesson’s Board shall disclose to shareholders, on an annual basis, (i) the aggregate

dollars spent on lobbying; (ii) McKesson’s policy priorities for lobbying in the year, including

with respect to laws or regulations governing the distribution of controlled substances; and (iii) a

summary of McKesson’s material lobbying efforts in the year with respect to laws or regulations

governing the distribution of controlled substances.

XVI. DISCLOSURE OF IMPACT OF LEGAL OR COMPLIANCE COSTS ON INCENTIVE
     COMPENSATION

       YY.     If any financial performance metric is adjusted to exclude Legal or Compliance

Costs when evaluating performance for purposes of determining the amount or vesting of any

senior executive Incentive Compensation award, McKesson shall disclose such adjustment and

shall specifically state the reason for the adjustment. “Legal or Compliance Costs” are expenses

or charges associated with any investigation, litigation or enforcement action related to the

Company’s marketing, sale or distribution of controlled substances, including legal fees; amounts

paid in fines, penalties or damages; and amounts paid in connection with monitoring required by

any settlement or judgement of claims of the kind described above.

XVII. TERM OF THE CORPORATE GOVERNANCE REFORMS

       ZZ.     Unless specified otherwise in this agreement, the terms of this agreement are for

four (4) years from the date of the approval of the proposed settlement by the United States District

Court for the Northern District of California.




                                                 13
Case 4:17-cv-01850-CW Document 203-1 Filed 12/27/19 Page 82 of 123




         Exhibit B
     Case 4:17-cv-01850-CW Document 203-1 Filed 12/27/19 Page 83 of 123



 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                             NORTHERN DISTRICT OF CALIFORNIA
10                                       OAKLAND DIVISION
11
     IN RE MCKESSON CORPORATION                         Case No. 4:17-cv-01850-CW
12   DERIVATIVE LITIGATION
                                                        [PROPOSED] ORDER
13                                                      PRELIMINARILY APPROVING
                                                        SETTLEMENT AND AUTHORIZING
14                                                      DISSEMINATION OF SETTLEMENT
                                                        NOTICE
15
                                                        The Honorable Claudia Wilken
16

17

18

19

20          WHEREAS, a consolidated stockholder derivative action is pending in this Court entitled

21   In re McKesson Corporation Derivative Litigation, No. 4:17-cv-01850-CW (the “California

22   Action”);

23          WHEREAS, (a) plaintiffs in the California Action, Eli Inzlicht; Vladimir Gusinsky, as

24   Trustee for the Vladimir Gusinsky Living Trust; Chaile Steinberg; Michael Berent, Trustee of the

25   Police & Fire Retirement System City of Detroit; and Amalgamated Bank, as Trustee for

26   Longview Largecap 500 Index Fund and Longview Largecap 500 Index VEBA Fund

27
                                                                 [PROPOSED] ORDER PRELIMINARILY
28                                                                    APPROVING SETTLEMENT AND
                                                    1              AUTHORIZING DISSEMINATION OF
                                                                             SETTLEMENT NOTICE
                                                                         CASE NO. 4:17-CV-01850-CW
     Case 4:17-cv-01850-CW Document 203-1 Filed 12/27/19 Page 84 of 123



 1   (collectively, the “California Plaintiffs”); (b) plaintiffs in the stockholder derivative action

 2   pending in the Court of Chancery of the State of Delaware (the “Delaware Court”), styled as In re

 3   McKesson Corporation Stockholder Derivative Litigation, Consol. C.A. No. 2017-0736-SG (the

 4   “Delaware Action” and, together with the California Action, the “Actions”), Katielou Greene and

 5   Charles Ojeda (collectively, the “Delaware Plaintiffs” and, together with the California Plaintiffs,

 6   “Plaintiffs”); (c) current and former defendants in the California Action and/or the Delaware

 7   Action, Andy Bryant; Wayne A. Budd; John Hammergren; M. Christine Jacobs; Marie L.

 8   Knowles; Edward Mueller; Donald Knauss; Susan Salka; N. Anthony Coles; Alton Irby III;

 9   David Lawrence; Jane Shaw; Laureen Seeger; Paul Julian; and Mark Walchirk (collectively,

10   “Defendants”); (d) the Special Litigation Committee formed by the Board of Directors of

11   Nominal Defendant McKesson Corporation (the “SLC”); and (e) Nominal Defendant McKesson

12   Corporation (“Nominal Defendant,” “McKesson,” or the “Company” and, together with

13   Plaintiffs, Defendants, and the SLC, the “Parties”) have reached a proposed settlement on the

14   terms and conditions set forth in the Stipulation and Agreement of Compromise, Settlement, and

15   Release dated December 11, 2019 (the “Stipulation”) subject to the approval of this Court (the

16   “Settlement”);

17          WHEREAS, the California Plaintiffs have made an application in this Court, pursuant to

18   Rule 23.1 of the Federal Rules of Civil Procedure, for an order preliminarily approving the

19   Settlement in accordance with the Stipulation and allowing notice to McKesson stockholders as

20   more fully described herein;

21          WHEREAS, the Court has read and considered: (a) the California Plaintiffs’ motion for

22   preliminary approval of the Settlement and authorization to send notice of the Settlement to

23   McKesson stockholders, and the papers filed and arguments made in connection therewith; and

24   (b) the Stipulation and the exhibits attached thereto; and

25          WHEREAS, unless otherwise defined herein, all capitalized words contained herein shall

26   have the same meanings as they have in the Stipulation;

27
                                                                    [PROPOSED] ORDER PRELIMINARILY
28                                                                       APPROVING SETTLEMENT AND
                                                       2              AUTHORIZING DISSEMINATION OF
                                                                                SETTLEMENT NOTICE
                                                                            CASE NO. 4:17-CV-01850-CW
     Case 4:17-cv-01850-CW Document 203-1 Filed 12/27/19 Page 85 of 123



 1          NOW THEREFORE, IT IS HEREBY ORDERED:

 2          1.       Preliminary Approval of the Settlement – The Court hereby preliminarily

 3   approves the Settlement, as embodied in the Stipulation and the exhibits attached thereto, subject

 4   to further consideration at the Settlement Fairness Hearing to be held as described below.

 5          2.       Settlement Fairness Hearing – The Court will hold a hearing (the “Settlement

 6   Fairness Hearing”) on _____________, 2020 at __:__ _.m. at the United States District Court for

 7   the Northern District of California, Oakland Courthouse, Courtroom 6 – Second Floor, 1301 Clay

 8   Street, Oakland, CA 94612, for the following purposes: (a) to determine whether the California

 9   Plaintiffs and Plaintiffs’ Lead Counsel have adequately represented the interests of McKesson

10   and its stockholders; (b) to determine whether the proposed Settlement on the terms and

11   conditions provided for in the Stipulation is fair, reasonable, and adequate to McKesson and its

12   stockholders, and should be approved by the Court; (c) to determine whether the Judgment,

13   substantially in the form attached as Exhibit C to the Stipulation, should be entered dismissing the

14   California Action with prejudice; (d) to determine whether the application by Plaintiffs’ Lead

15   Counsel for an award of attorneys’ fees and expenses should be approved; and (e) to consider any

16   other matters that may properly be brought before the Court in connection with the Settlement.

17          3.       The Court reserves the right to adjourn the Settlement Fairness Hearing or any

18   adjournment thereof, including the consideration of the application for attorneys’ fees and

19   expenses, without further notice of any kind other than oral announcement at the Settlement

20   Fairness Hearing or any adjournment thereof. The Court further reserves the right to approve the

21   Stipulation and the Settlement, at or after the Settlement Fairness Hearing, with such

22   modifications as may be consented to by the Parties and without further notice to McKesson

23   stockholders.

24          4.       Manner of Giving Notice – Notice of the Settlement and the Settlement Fairness

25   Hearing shall be given by McKesson as follows:

26

27
                                                                    [PROPOSED] ORDER PRELIMINARILY
28                                                                       APPROVING SETTLEMENT AND
                                                      3               AUTHORIZING DISSEMINATION OF
                                                                                SETTLEMENT NOTICE
                                                                            CASE NO. 4:17-CV-01850-CW
     Case 4:17-cv-01850-CW Document 203-1 Filed 12/27/19 Page 86 of 123



 1                  (a)     not later than ten (10) calendar days following the date of entry of this

 2          Order (the “Notice Date”), McKesson shall direct its third-party investor communications

 3          providers, Alliance Advisors and Broadridge Financial Solutions, to send the Notice,

 4          substantially in the form attached hereto as Exhibit 1, to all then-current McKesson

 5          stockholders as of the Notice Date in the same manner that McKesson distributes notice to

 6          McKesson’s stockholders of McKesson’s annual meeting of stockholders;

 7                  (b)     not later than the Notice Date, McKesson shall post a hyperlink to a copy

 8          of the Stipulation and the Notice on the “Investor Relations” section of the Company’s

 9          website, investor.mckesson.com, and such documents shall remain posted to the

10          hyperlinked website through the Effective Date of the Settlement;

11                  (c)     not later than ten (10) calendar days after the Notice Date, McKesson shall

12          also cause the Summary Notice, substantially in the form attached hereto as Exhibit 2, to

13          be published once in the national edition of the New York Times and to be transmitted

14          once over the PR Newswire; and

15                  (d)     not later than thirty-five (35) calendar days prior to the Settlement Fairness

16          Hearing, McKesson’s Counsel shall serve on Plaintiffs’ Lead Counsel and file with the

17          Court proof, by affidavit or declaration, of compliance with paragraphs 4(a)-(c) above.

18          5.      Approval of Form and Content of Notice – The Court (a) approves, as to form

19   and content, the Notice and the Summary Notice, attached hereto as Exhibits 1 and 2,

20   respectively, and (b) finds that the distribution of the Notice and the publication of the Summary

21   Notice in the manner and form set forth in paragraph 4 of this Order: (i) constitutes notice that is

22   reasonably calculated, under the circumstances, to apprise McKesson stockholders of the

23   pendency of the Actions, of the effect of the proposed Settlement (including the Releases to be

24   provided thereunder), of Plaintiffs’ Lead Counsel’s application for an award of attorneys’ fees

25   and expenses, of their right to object to the Settlement and/or Plaintiffs’ Lead Counsel’s

26   application for attorneys’ fees and expenses, and of their right to appear at the Settlement Fairness

27
                                                                     [PROPOSED] ORDER PRELIMINARILY
28                                                                        APPROVING SETTLEMENT AND
                                                      4                AUTHORIZING DISSEMINATION OF
                                                                                 SETTLEMENT NOTICE
                                                                             CASE NO. 4:17-CV-01850-CW
     Case 4:17-cv-01850-CW Document 203-1 Filed 12/27/19 Page 87 of 123



 1   Hearing; (ii) constitutes due, adequate and sufficient notice to all persons and entities entitled to

 2   receive notice of the proposed Settlement; and (iii) satisfies the requirements of Rule 23.1 of the

 3   Federal Rules of Civil Procedure, the United States Constitution (including the Due Process

 4   Clause), and all other applicable law and rules. The date and time of the Settlement Fairness

 5   Hearing shall be included in the Notice before it is distributed.

 6          6.      Appearance and Objections at Settlement Fairness Hearing – Any current

 7   McKesson stockholder who or which continues to own shares of McKesson common stock as of

 8   the date of the Settlement Fairness Hearing (“Current McKesson Stockholder”) may file a written

 9   objection to the proposed Settlement and/or Plaintiffs’ Lead Counsel’s application for an award of

10   attorneys’ fees and expenses, and appear at the Settlement Fairness Hearing and show cause, if

11   he, she, or it has any cause, why the proposed Settlement and/or the application for attorneys’ fees

12   and expenses should not be approved; provided, however, that no such person or entity shall be

13   heard or entitled to contest the approval of the terms and conditions of the proposed Settlement

14   and/or the application for attorneys’ fees and expenses unless that person or entity has filed a

15   written objection with the Court. Any written objection, together with copies of all other papers

16   and briefs supporting the objection, must be mailed to the Office of the Clerk of the Court, United

17   States District Court for the Northern District of California, Oakland Division, 1301 Clay Street,

18   Oakland, CA 94612, or filed in person at any location of the United States District Court for the

19   Northern District of California, so that it is filed or postmarked no later than twenty-one (21)

20   calendar days prior to the Settlement Fairness Hearing.         Any objections, filings, and other

21   submissions must clearly identify the case name and action number, In re McKesson Corporation

22   Derivative Litigation, No. 17-cv-01850-CW, and they must: (a) state the name, address, and

23   telephone number of the objector and must be signed by the objector; (b) state whether the

24   objector is represented by counsel and, if so, the name, address, and telephone number of his, her,

25   or its counsel; (c) contain a specific, written statement of the objection(s) and the specific

26   reason(s) for the objection(s), including any legal and evidentiary support the objector wishes to

27
                                                                     [PROPOSED] ORDER PRELIMINARILY
28                                                                        APPROVING SETTLEMENT AND
                                                       5               AUTHORIZING DISSEMINATION OF
                                                                                 SETTLEMENT NOTICE
                                                                             CASE NO. 4:17-CV-01850-CW
     Case 4:17-cv-01850-CW Document 203-1 Filed 12/27/19 Page 88 of 123



 1   bring to the Court’s attention, and if the objector indicates that he, she, or it intends to appear at

 2   the Settlement Fairness Hearing, the identity of any witnesses the objector may call to testify and

 3   any exhibits the objector intends to introduce into evidence at the hearing; and (d) must include

 4   documentation sufficient to prove that the objector owned shares of McKesson common stock as

 5   of the close of trading on the Notice Date. Plaintiffs’ Lead Counsel are authorized to request

 6   from any objector documentation sufficient to prove continuous ownership of McKesson

 7   common stock. All objections will be scanned into the electronic case docket, and the parties will

 8   receive electronic notices of filings. Any Current McKesson Stockholder who or which has filed

 9   a written objection in the manner provided herein may also appear at the Settlement Fairness

10   Hearing, either in person or through his, her, or its own attorney, at his, her, or its own expense.

11          7.      Any McKesson stockholder who or which does not make his, her, or its objection

12   in the manner provided herein shall be deemed to have waived his, her, or its right to object to

13   any aspect of the proposed Settlement or Plaintiffs’ Lead Counsel’s application for an award of

14   attorneys’ fees and expenses (including any right of appeal) and shall be forever barred and

15   foreclosed from objecting to the fairness, reasonableness, or adequacy of the Settlement or the

16   requested attorneys’ fees and expenses, or from otherwise being heard concerning the Settlement

17   or the requested attorneys’ fees and expenses in this or any other proceeding, but shall otherwise

18   be bound by this Order, the Judgment to be entered, and the Releases to be given by the

19   Settlement.

20          8.      Stay and Temporary Injunction – Until otherwise ordered by the Court, the

21   Court stays all proceedings in the California Action other than proceedings necessary to carry out

22   or enforce the terms and conditions of the Stipulation. Pending final determination of whether the

23   Settlement should be approved, the Court (a) bars and enjoins the commencement or prosecution

24   of any action asserting any Settled Plaintiffs’ Claims or Settled Litigation Claims against any of

25   the Released Defendants’ Parties; (b) bars and enjoins the commencement or prosecution of any

26   action asserting any Settled Defendants’ Claims or Settled Litigation Claims against any of the

27
                                                                      [PROPOSED] ORDER PRELIMINARILY
28                                                                         APPROVING SETTLEMENT AND
                                                       6                AUTHORIZING DISSEMINATION OF
                                                                                  SETTLEMENT NOTICE
                                                                              CASE NO. 4:17-CV-01850-CW
     Case 4:17-cv-01850-CW Document 203-1 Filed 12/27/19 Page 89 of 123



 1   Released Plaintiffs’ Parties; and (c) bars and enjoins the commencement or prosecution of any

 2   action asserting any Settled Litigation Claims against the SLC or the SLC’s Counsel.

 3           9.     Notice Costs – McKesson shall assume all administrative responsibility for and

 4   will pay any and all Notice Costs, regardless of whether the Court grants final approval of the

 5   Settlement or the Effective Date fails to occur. Neither Plaintiffs nor their counsel shall be

 6   responsible for any Notice Costs nor shall any Notice Costs be paid from the Cash Settlement

 7   Fund.

 8           10.    Settlement Fund – All funds held in the Derivative Escrow Account by Citibank,

 9   N.A. (which the Court approves as the Derivative Escrow Agent) shall be deemed and considered

10   to be in custodia legis of the Court, and shall remain subject to the jurisdiction of the Court, until

11   such time as the funds shall be paid out of the Derivative Escrow Account pursuant to the terms

12   of the Stipulation and/or further order(s) of the Court.

13           11.    Taxes – Plaintiffs’ Lead Counsel is authorized and directed to prepare any tax

14   returns and any other tax reporting form for or in respect to the Cash Settlement Fund held in the

15   Derivative Escrow Account, to pay from the Cash Settlement Fund held in the Derivative Escrow

16   Account any Taxes and Tax Expenses owed with respect to the Cash Settlement Fund, and to

17   otherwise perform all obligations with respect to Taxes and any reporting or filings in respect

18   thereof without further order of the Court in a manner consistent with the provisions of the

19   Stipulation.

20           12.    Use of This Order – Neither this Order, the Term Sheet, the Stipulation, including

21   the exhibits thereto, the negotiations leading to the execution of the Term Sheet and the

22   Stipulation, nor any proceedings taken pursuant to or in connection with the Term Sheet, the

23   Stipulation, and/or approval of the Settlement (including any arguments proffered in connection

24   therewith): (a) shall be offered against any of the Released Defendants’ Parties or the SLC as

25   evidence of, or construed as, or deemed to be evidence of any presumption, concession, or

26   admission by any of the Released Defendants’ Parties or the SLC with respect to the truth of any

27
                                                                     [PROPOSED] ORDER PRELIMINARILY
28                                                                        APPROVING SETTLEMENT AND
                                                       7               AUTHORIZING DISSEMINATION OF
                                                                                 SETTLEMENT NOTICE
                                                                             CASE NO. 4:17-CV-01850-CW
     Case 4:17-cv-01850-CW Document 203-1 Filed 12/27/19 Page 90 of 123



 1   fact alleged by Plaintiffs or the validity of any claim that was or could have been asserted or the

 2   deficiency of any defense that has been or could have been asserted in the Actions or in any other

 3   litigation, or of any liability, negligence, fault, or other wrongdoing of any kind of any of the

 4   Released Defendants’ Parties or in any way referred to for any other reason as against any of the

 5   Released Defendants’ Parties, in any arbitration proceeding or other civil, criminal, or

 6   administrative action or proceeding, other than such proceedings as may be necessary to

 7   effectuate the provisions of the Stipulation; (b) shall be offered against any of the Released

 8   Plaintiffs’ Parties or the SLC, as evidence of, or construed as, or deemed to be evidence of any

 9   presumption, concession, or admission by any of the Released Plaintiffs’ Parties or the SLC that

10   any of the Released Plaintiffs’ Parties’ claims are without merit, that any of the Released

11   Defendants’ Parties had meritorious defenses, or that damages recoverable under the Complaints

12   would not have exceeded the Settlement Consideration or with respect to any liability,

13   negligence, fault, or wrongdoing of any kind, or in any way referred to for any other reason as

14   against any of the Released Plaintiffs’ Parties, in any arbitration proceeding or other civil,

15   criminal, or administrative action or proceeding, other than such proceedings as may be necessary

16   to effectuate the provisions of the Stipulation; or (c) shall be construed against any of the

17   Released Parties or the SLC as an admission, concession, or presumption that the consideration to

18   be given in the Settlement represents the amount which could be or would have been recovered

19   after trial; provided, however, that if the Stipulation is approved by the Court, the Parties, the

20   Released Parties and their respective counsel, the SLC, and the SLC’s Counsel may refer to it to

21   effectuate the protections from liability granted therein, to support any and all defenses or

22   counterclaims based on res judicata, collateral estoppel, release, good-faith settlement, judgment

23   bar or reduction or any other theory of claim preclusion or issue preclusion or similar defense or

24   counterclaim, or otherwise to enforce the terms of the Settlement.

25          13.     Termination of Settlement – If the Settlement is terminated as provided in the

26   Stipulation, the Settlement is not approved, or the Effective Date of the Settlement otherwise fails

27
                                                                    [PROPOSED] ORDER PRELIMINARILY
28                                                                       APPROVING SETTLEMENT AND
                                                      8               AUTHORIZING DISSEMINATION OF
                                                                                SETTLEMENT NOTICE
                                                                            CASE NO. 4:17-CV-01850-CW
     Case 4:17-cv-01850-CW Document 203-1 Filed 12/27/19 Page 91 of 123



 1   to occur, this Order shall be vacated, rendered null and void, and be of no further force and effect,

 2   except as otherwise provided by the Stipulation, and this Order shall be without prejudice to the

 3   rights of the Parties or any McKesson stockholders, and the Parties shall revert to their respective

 4   litigation positions in the Actions as of October 15, 2019.

 5          14.     Supporting Papers – Plaintiffs’ Lead Counsel shall file and serve the opening

 6   papers in support of the proposed Settlement, and Plaintiffs’ Lead Counsel’s application for an

 7   award of attorneys’ fees and expenses, no later than thirty-five (35) calendar days prior to the

 8   Settlement Fairness Hearing; and reply papers, if any, shall be filed and served no later than seven

 9   (7) calendar days prior to the Settlement Fairness Hearing.

10          15.     The Court retains jurisdiction to consider all further applications arising out of or

11   connected with the proposed Settlement.

12

13          IT IS SO ORDERED.

14

15   Dated: ___________________, 20__
                                                                   The Honorable Claudia Wilken
16                                                                  United States District Judge
17

18

19

20

21

22

23

24

25

26

27
                                                                      [PROPOSED] ORDER PRELIMINARILY
28                                                                         APPROVING SETTLEMENT AND
                                                      9                 AUTHORIZING DISSEMINATION OF
                                                                                  SETTLEMENT NOTICE
                                                                              CASE NO. 4:17-CV-01850-CW
     Case 4:17-cv-01850-CW Document 203-1 Filed 12/27/19 Page 92 of 123




                                                                    EXHIBIT B-1

                    UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF CALIFORNIA
                         OAKLAND DIVISION

IN RE MCKESSON CORPORATION                Case No. 4:17-cv-1850-CW
DERIVATIVE LITIGATION
                                          The Honorable Claudia Wilken




      NOTICE OF PENDENCY AND PROPOSED SETTLEMENT OF
             STOCKHOLDER DERIVATIVE ACTIONS

A Federal Court authorized this Notice. This is not a solicitation from a lawyer.

TO: ALL PERSONS OR ENTITIES WHO OR WHICH HELD SHARES OF
MCKESSON CORPORATION (“MCKESSON” OR THE “COMPANY”)
COMMON STOCK AS OF THE CLOSE OF TRADING ON [NOTICE
DATE].

       The purpose of this Notice is to inform you of: (i) the pendency of the
stockholder derivative action styled as In re McKesson Corp. Derivative Litigation,
Case No. 4:17-cv-01850-CW, pending in the United States District Court for the
Northern District of California, Oakland Division (the “California Court”), and the
stockholder derivative action pending in the Court of Chancery of the State of
Delaware (the “Delaware Court”), styled as In re McKesson Corp. Stockholder
Derivative Litigation, Consol. C.A. No. 2017-0736-SG (the “Delaware Action”
and, together with the California Action, the “Actions”); (ii) a proposed settlement
of the Actions (the “Settlement”), subject to approval of the California Court, as
provided in the Stipulation and Agreement of Compromise, Settlement, and
Release dated as of December 11, 2019 (the “Stipulation”); (iii) the hearing that the
California Court will hold on _______________, 2020 at _.m to determine whether
to approve the proposed Settlement and to consider the application by Plaintiffs’
       Case 4:17-cv-01850-CW Document 203-1 Filed 12/27/19 Page 93 of 123




Lead Counsel, on behalf of all Plaintiffs’ Counsel,1 for an award of attorneys’ fees
and litigation expenses; and (iv) McKesson stockholders’ rights with respect to the
proposed Settlement and Plaintiffs’ Lead Counsel’s application for attorneys’ fees
and expenses.2

    PLEASE READ THIS NOTICE CAREFULLY AND IN ITS ENTIRETY.
        YOUR RIGHTS WILL BE AFFECTED BY THE PROPOSED
                 SETTLEMENT OF THIS ACTION.

      The Stipulation was entered into as of December 11, 2019, between and
among (i) plaintiffs in the California Action, Eli Inzlicht; Vladimir Gusinsky, as
Trustee for the Vladimir Gusinsky Living Trust; Chaile Steinberg; Michael Berent,
Trustee of the Police & Fire Retirement System City of Detroit (“Detroit P&F”);
and Amalgamated Bank, as Trustee for Longview Largecap 500 Index Fund and
Longview Largecap 500 Index VEBA Fund (“Amalgamated”) (collectively, the
“California Plaintiffs”); (ii) plaintiffs in the Delaware Action, Katielou Greene and
Charles Ojeda (collectively, the “Delaware Plaintiffs” and, together with the
California Plaintiffs, “Plaintiffs”); (iii) current and former defendants in the
California Action and/or the Delaware Action, Andy Bryant; Wayne A. Budd;
John Hammergren; M. Christine Jacobs; Marie L. Knowles; Edward Mueller;
Donald Knauss; Susan Salka; N. Anthony Coles; Alton Irby III; David Lawrence;
Jane Shaw; Laureen Seeger; Paul Julian; and Mark Walchirk (collectively,
“Defendants”)3; (iv) the Special Litigation Committee formed by the Board of
Directors of Nominal Defendant McKesson Corporation (the “SLC”); and (v)
nominal defendant McKesson Corporation (“McKesson” or the “Company” and
together with Plaintiffs, Defendants, and the SLC, the “Parties”), subject to the

1
    “Plaintiffs’ Counsel” consist of the law firms of Hagens Berman Sobol Shapiro
LLP; Gardy & Notis, LLP; Block & Leviton LLP; Bernstein Litowitz Berger &
Grossmann LLP; Grant & Eisenhofer P.A.; HGT Law; Safirstein Metcalf LLP; and
Levi & Korsinsky, LLP. Hagens Berman Sobol Shapiro LLP and Gardy & Notis,
LLP are “Plaintiffs’ Lead Counsel” in the California Action.
2
 All capitalized terms not otherwise defined in this Notice shall have the meaning
provided in the Stipulation, which is available at the “Investor Relations” section
of the Company’s website, investor.mckesson.com.
3
 The California Court previously dismissed all claims asserted against Donald
Knauss and Susan Salka in the California Action.

                                         2
     Case 4:17-cv-01850-CW Document 203-1 Filed 12/27/19 Page 94 of 123




approval of the California Court pursuant to Rule 23.1 of the Federal Rules of Civil
Procedure.

       As described on page [___] below, the Settlement provides for: (i) a cash
payment of $175,000,000, which, after any deductions for attorneys’ fees and
expenses for Plaintiffs’ Counsel and any applicable taxes and tax expenses, will be
paid to the Company; and (ii) certain corporate governance changes that McKesson
has agreed to implement in connection with the Settlement.

      Because the Actions were brought as derivative actions, which means that
the Actions were brought by Plaintiffs on behalf of, and for the benefit of,
McKesson, the cash recovery from the Settlement will go to the Company.
Individual McKesson stockholders will not receive any direct payment from the
Settlement.

    PLEASE NOTE: THERE IS NO PROOF OF CLAIM FORM FOR
STOCKHOLDERS TO SUBMIT IN CONNECTION WITH THIS
SETTLEMENT, AND STOCKHOLDERS ARE NOT REQUIRED TO TAKE
ANY ACTION IN RESPONSE TO THIS NOTICE.

                  WHAT IS THE PURPOSE OF THIS NOTICE?

      The purpose of this Notice is to explain the Actions, the terms of the
proposed Settlement, and how the proposed Settlement affects McKesson
stockholders’ legal rights.

       In a derivative action, one or more persons or entities who are current
stockholders of a corporation sue on behalf of, and for the benefit of, the
corporation, seeking to enforce the corporation’s legal rights. In this case,
Plaintiffs have filed suit against Defendants on behalf of, and for the benefit of,
McKesson.

      The California Court has scheduled a hearing to consider the fairness,
reasonableness, and adequacy of the Settlement and the application by Plaintiffs’
Lead Counsel for an award of attorneys’ fees and expenses (the “Settlement
Fairness Hearing”). See page [__] below for details about the Settlement Fairness
Hearing, including the location, date, and time of the hearing.



                                         3
     Case 4:17-cv-01850-CW Document 203-1 Filed 12/27/19 Page 95 of 123




        WHAT ARE THESE CASES ABOUT? WHAT HAS HAPPENED
                            SO FAR?

THE FOLLOWING DESCRIPTION OF THE ACTION AND THE
SETTLEMENT HAS BEEN PREPARED BY COUNSEL FOR THE PARTIES
AND DOES NOT CONSTITUTE FINDINGS OF THE CALIFORNIA
COURT OR THE DELAWARE COURT.          IT SHOULD NOT BE
UNDERSTOOD AS AN EXPRESSION OF ANY OPINION OF THE
COURTS AS TO THE MERITS OF ANY OF THE CLAIMS OR DEFENSES
RAISED BY ANY OF THE PARTIES OR THE FAIRNESS OR ADEQUACY
OF THE PROPOSED SETTLEMENT.

       On May 2, 2008, McKesson entered into a settlement agreement with the
U.S. Department of Justice (“DOJ”), through six different United States Attorney’s
offices (collectively, the “2008 Settlement”), to settle civil and administrative
claims relating to the Company’s distribution of controlled substances. In
connection with the 2008 Settlement, McKesson agreed to pay $13.25 million in
civil penalties and temporarily suspend its license to distribute certain Schedule III
controlled substances at two of its distribution centers. As a further condition of
the 2008 Settlement, McKesson was required to establish and implement a
compliance program—known as the “Controlled Substances Monitoring Program”
or “CSMP”—designed to detect and prevent diversion of controlled substances as
required under applicable Drug Enforcement Agency (“DEA”) regulations.

       On January 17, 2017, McKesson and the DOJ, on behalf of the DEA,
announced a settlement agreement whereby McKesson would pay $150 million to
settle potential administrative and civil claims related to investigations about the
Company’s suspicious order reporting for controlled substances and alleged non-
compliance with the 2008 Settlement (the “2017 Settlement”). McKesson agreed
in connection with the 2017 Settlement to suspend sales of controlled substances
from certain of its distribution centers and to implement certain compliance
procedures and establish certain internal controls.

CALIFORNIA COURT PROCEEDINGS

      On January 31, 2017, a McKesson stockholder commenced a shareholder
derivative action in the California Court captioned as Silverman v. Bryant, et al.,
Case No. 4:17-cv-00494-CW (the “Silverman Action”) against Defendants Bryant,
Budd, Hammergren, Jacobs, Knowles, Mueller, and Nominal Defendant
                                          4
     Case 4:17-cv-01850-CW Document 203-1 Filed 12/27/19 Page 96 of 123




McKesson asserting, among other things, that Defendants had breached their
fiduciary duties by failing to implement and oversee the Company’s operations
concerning the sale and shipment of opioid drugs.

      On April 3, 2017, Plaintiff Inzlicht commenced a derivative action in the
California Court captioned as Inzlicht v. Bryant, et al., Case No. 4:17-cv-01850-
CW (the “Inzlicht Action”) asserting claims similar to the Silverman Action.

      On May 9, 2017, Inzlicht filed a motion to consolidate the Silverman Action
and Inzlicht Action and to appoint lead counsel.

      On May 22, 2017, Silverman filed a motion for voluntary dismissal of the
Silverman Action, which the California Court granted on June 6, 2017.

      On July 26, 2017, Plaintiff Gusinsky, who had obtained books and records
from McKesson through a pre-litigation demand made pursuant to Section 220 of
the Delaware General Corporation Law, filed a derivative action in the California
Court captioned as Gusinsky v. Bryant, et al., Case No. 5:17-cv-4248-SVK (the
“Gusinsky Action”) asserting claims similar to the Inzlicht Action.

       On October 9, 2017, the California Court entered an order relating the
Inzlicht Action and the Gusinky Action and consolidating the Gusinsky Action into
the Inzlicht Action (hereafter, the “California Action”).

      On December 1, 2017, Plaintiffs Inzlicht and Gusinsky filed a motion to
appoint Hagens Berman Sobol Shapiro LLP and Gardy & Notis LLP as co-lead
counsel for all derivative plaintiffs in the California Action (the “Lead Counsel
Motion”). On December 19, 2017, the California Court granted the Lead Counsel
Motion.

      On December 22, 2017, Defendants Bryant, Budd, Hammergren, Jacobs,
Knowles, Mueller, and Nominal Defendant McKesson filed a motion to stay the
California Action in favor of the pending actions in the Delaware Court (the
“Motion to Stay”).

      On December 29, 2017, Plaintiffs Inzlicht and Gusinsky filed a verified
shareholder derivative consolidated amended complaint in the California Action
(the “Amended Complaint”), in which Plaintiffs asserted claims against
Defendants Bryant, Budd, Coles, Hammergren, Irby, Jacobs, Knauss, Knowles,
Lawrence, Mueller, Salka, and Shaw.

                                       5
     Case 4:17-cv-01850-CW Document 203-1 Filed 12/27/19 Page 97 of 123




     On January 5, 2018, McKesson and the Defendants named in the Amended
Complaint filed motions to dismiss the Amended Complaint (collectively the
“Motions to Dismiss”).

       On May 14, 2018, the California Court issued an order denying the Motion
to Stay and denying in part the Motions to Dismiss (the “May 14, 2018 Order”), in
which order the California Court: (i) dismissed Plaintiffs’ claims for insider
trading, dismissed the claim for breach of fiduciary duty against Defendant Coles,
and dismissed all claims against Defendants Knauss and Salka; and (ii) held, inter
alia, that with respect to other Defendants named in the Amended Complaint,
Plaintiffs (a) adequately pled demand futility, (b) sufficiently alleged a substantial
likelihood of director oversight liability based on conscious failure to oversee the
CSMP, and (c) adequately pled a claim for waste of corporate assets.

DELAWARE COURT PROCEEDINGS

       On October 17, 2017, Plaintiff Steinberg, who had obtained books and
records from McKesson through a pre-litigation demand made pursuant to Section
220 of the Delaware General Corporation Law (the “Steinberg 220 Documents”),
filed a derivative action captioned as Steinberg v. Bryant et al., C.A. No. 2017-
0736-SG (the “Steinberg Action”) in the Delaware Court asserting claims similar
to those raised in the California Action.

       On November 7, 2017, Defendants Bryant, Budd, Hammergren, Irby,
Jacobs, Knowles, Lawrence, Mueller, Seeger, Shaw, and Nominal Defendant
McKesson filed a motion to dismiss the verified shareholder derivative complaint
filed in the Steinberg Action (the “Delaware Motion to Dismiss”).

      On November 8, 2017, Plaintiff Detroit P&F, which had negotiated access to
and received the Steinberg 220 Documents, filed a derivative action captioned as
Detroit P&F v. Bryant et al., C.A. No. 2017-0803-SG (the “Detroit P&F Action”)
in the Delaware Court asserting claims similar to those raised in the Steinberg
Action.

      On December 8, 2017, Plaintiffs Amalgamated Bank and Ojeda filed a
derivative action in the Delaware Court captioned as Amalgamated Bank et al. v.
Bryant et al., C.A. No. 2017-0881-SG (the “Amalgamated Action”) asserting
claims similar to those raised in the Steinberg Action and Detroit P&F Action.

      The Steinberg Action, Detroit P&F Action, and the Amalgamated Action
were consolidated by order of the Delaware Court on January 12, 2018, under the
                                       6
     Case 4:17-cv-01850-CW Document 203-1 Filed 12/27/19 Page 98 of 123




caption In re McKesson Corp. Stockholder Derivative Litigation, Consol. C.A. No.
2017-0736-SG (the “Delaware Action”, and collectively with the California
Action, the “Derivative Actions” or “Actions”).

      On January 18, 2018, Plaintiff Greene filed a derivative action in the
Delaware Court captioned as Greene v. Bryant, et al., C.A. No. 2018-0042-SG (the
“Greene Action”) asserting claims similar to those raised in the Steinberg Action,
the Detroit P&F Action, and the Amalgamated Action. The Greene Action was
consolidated into the Delaware Action on January 23, 2018.

     On March 7, 2018, the parties to the Delaware Action conducted oral
argument before the Delaware Court regarding the Delaware Motion to Dismiss.

       On May 25, 2018, the Delaware Court stayed the Delaware Action in light
of the California Court’s May 14, 2018 Order, subject to any motion that any party
might file to lift the stay.

PARTIES LITIGATE THE ACTIONS IN THE CALIFORNIA COURT

       In response to a stockholder query, on March 10, 2017, McKesson’s board
of directors (the “Board”) appointed a Special Review Committee (“SRC”)
comprised of directors Donald Knauss, N. Anthony Coles, and Susan Salka, to
investigate senior management’s and the Board’s oversight of compliance with the
Company’s legal and regulatory obligations relating to the distribution of
controlled substances. On April 20, 2018, the Board released a response to the
stockholder query that included a summary of the results of the SRC’s
investigation.

      On June 1, 2018, Plaintiffs Steinberg and Detroit P&F notified the Delaware
Court that they would join the California Action.

      On June 7, 2018, Plaintiffs Amalgamated Bank and Ojeda filed in the
California Court a motion to intervene, appoint Amalgamated Bank and Ojeda co-
lead plaintiffs, and direct Plaintiffs Inzlicht and Gusinsky and their counsel to
coordinate litigation efforts with Amalgamated Bank and Ojeda in the proceedings
(the “Motion to Intervene”) in the California Action. On July 27, 2018, the
California Court denied Ojeda’s request to intervene as-of-right, granted
Amalgamated Bank’s motion for permissive intervention, and otherwise denied the
Motion to Intervene.


                                        7
     Case 4:17-cv-01850-CW Document 203-1 Filed 12/27/19 Page 99 of 123




       On July 25, 2018, the Board appointed a Special Litigation Committee
(“SLC”) comprised of director Bradley E. Lerman (“Lerman”) to investigate
Plaintiffs’ claims.

        On September 12, 2018, Plaintiffs filed in the California Court a verified
shareholder derivative second consolidated amended complaint in which Steinberg,
Detroit P&F, and Amalgamated joined as Plaintiffs (the “California Complaint”).
The California Complaint alleged, among other things, that the Defendants named
therein breached their fiduciary duties to McKesson by failing to maintain effective
oversight and controls in connection with McKesson’s distribution of controlled
substances, and further alleged that as a result of such alleged breaches of fiduciary
duty, McKesson has been or will be exposed to significant actual and potential
losses and expenses, including but not limited to (i) a $150 million civil penalty
agreed to as part of the 2017 Settlement; (ii) legal expenses relating to civil
litigation, congressional investigations, and regulatory investigations; and (iii)
judgments or settlements paid (or potentially to be paid in the future) in connection
with various civil litigation matters, including lawsuits and investigations by
various state Attorneys General and a class action lawsuit filed in the United States
District Court for the Northern District of Ohio (the “MDL Action”) (see
California Complaint ¶¶ 8, 257-63).

     On November 2, 2018, Defendants remaining in the California Action filed
answers and affirmative defenses to the California Complaint (collectively, the
“Answers”).

      In the course of discovery in the California Action, Plaintiffs obtained,
reviewed, and analyzed the discovery record in the MDL Action, including more
than 700,000 pages of documents, the transcripts of the depositions of forty-four
fact witnesses, twenty-four expert reports, and five supplemental expert reports
(the “MDL Discovery Record”).

       In addition to the MDL Discovery Record, Plaintiffs obtained and reviewed
more than 300,000 additional pages of documents (including more than 200,000
pages produced by McKesson and certain Defendants in response to document
requests served by Plaintiffs and more than 100,000 pages of documents produced
by third parties in response to document subpoenas served by Plaintiffs).




                                          8
    Case 4:17-cv-01850-CW Document 203-1 Filed 12/27/19 Page 100 of 123




THE PARTIES CONDUCT ARM’S-LENGTH NEGOTIATIONS TO RESOLVE
THE ACTIONS

       On March 12, 2019, counsel for the Parties, the SLC, and the Defendants’
directors and officers liability insurers (“D&O Insurers”) participated in a
mediation session with Robert Meyer (“Meyer”).

       On April 16, 2019, counsel for the Parties and the SLC participated in an in-
person settlement meeting to discuss certain proposed governance reforms. On
April 26, 2019, counsel for the Parties, the SLC, and the D&O Insurers participated
in a second mediation session with Meyer.

      On July 10, 2019, at an in-person meeting, counsel for Plaintiffs and the
SLC (including Lerman) discussed, inter alia, the litigation and settlement-related
matters.

       On July 17, 2019, counsel for Plaintiffs met with counsel for McKesson,
Defendants, and the SLC to discuss various governance reforms being considered
as part of a potential settlement.

       On August 8, 2019, counsel for the Parties, the SLC, and the D&O Insurers
participated in a third mediation session with Meyer, the Hon. Daniel Weinstein
(Ret.) (“Judge Weinstein”), and Jed D. Melnick (“Melnick”) (together with Meyer
and Judge Weinstein, the “Mediators”). The mediation efforts actively continued
telephonically for many weeks following the August mediation session. Following
this exhaustive mediation process, the Mediators made a mediators’ proposal to the
Parties, the SLC, and the D&O Insurers (the “Mediators’ Recommendation”).

       As a result of the extensive, arm’s-length negotiations among the Parties and
the D&O Insurers, and following the Parties’ review and consideration of the
Mediators’ Recommendation, the Parties reached an agreement in principle to
settle the Actions that was memorialized in a binding term sheet (the “Term
Sheet”) executed on November 22, 2019. The Term Sheet set forth, among other
things, the Parties’ agreement to settle and release all claims asserted in the
Actions in return for a cash payment of $175,000,000 (the “Cash Consideration”)
on behalf of Defendants to the Company, and certain corporate governance
reforms that McKesson has agreed to implement in connection with the Settlement,
as set forth in Exhibit A to the Stipulation (the “Governance Consideration”).



                                         9
    Case 4:17-cv-01850-CW Document 203-1 Filed 12/27/19 Page 101 of 123




       On December 11, 2019, the Parties entered into the Stipulation, which
reflects the final and binding agreement by and among the Parties and supersedes
the Term Sheet.

      On _____________, 20__, the California Court preliminarily approved the
Settlement, authorized this Notice to be provided to McKesson stockholders, and
scheduled the Settlement Fairness Hearing to consider whether to grant final
approval of the Settlement.

              WHAT ARE THE TERMS OF THE SETTLEMENT?

      The full terms and conditions of the Settlement are embodied in the
Stipulation, which is on file with the California Court. The following is only a
summary of the Stipulation.

      In consideration of the full settlement and release of the Settled Plaintiffs’
Claims (defined below) against the Released Defendants’ Parties (defined below)
and the dismissal with prejudice of the Actions, Defendants and McKesson have
agreed to the following:

              (i)  Monetary Consideration: In accordance with the terms of the
      Stipulation, Defendants shall cause to be paid by their insurers $175,000,000
      (the “Cash Consideration”) into an escrow account (the “Derivative Escrow
      Account”). The Cash Consideration plus any interest earned thereon (the
      “Cash Settlement Fund”), less (i) any Court-awarded attorneys’ fees and
      litigation expenses and/or any reserve to account for any potential future
      awards to Plaintiffs’ Counsel and (ii) any federal, state, and/or local taxes of
      any kind (including any interest or penalties thereon) on any income earned
      by the Cash Consideration while held in the Derivative Escrow Account
      (“Taxes”) and any tax expenses and costs incurred in connection with
      determining the amount of, and paying, any taxes owed on the Cash
      Consideration (including, without limitation, expenses of tax attorneys and
      accountants) (“Tax Expenses”), shall be paid from the Derivative Escrow
      Account to the Company no later than ten (10) business days following the
      Effective Date (defined below).

           (ii) Governance: McKesson and its Board shall adopt and
      implement the governance provisions identified in Exhibit A to the


                                         10
    Case 4:17-cv-01850-CW Document 203-1 Filed 12/27/19 Page 102 of 123




      Stipulation (the “Governance Consideration”) upon or before final approval
      of the Settlement.

      WHAT ARE THE PARTIES’ REASONS FOR THE SETTLEMENT?

        Plaintiffs, through Plaintiffs’ Counsel, have conducted an extensive
investigation and engaged in discovery relating to the claims and underlying events
and transactions alleged in the Actions. Plaintiffs’ Counsel have analyzed the
evidence adduced during their investigation and discovery and have also
researched the applicable law with respect to the claims asserted in the Actions and
the potential defenses thereto. In negotiating and evaluating the terms of the
Settlement, Plaintiffs and Plaintiffs’ Counsel considered the significant legal and
factual defenses to Plaintiffs’ claims and the expense, length, and risk of pursuing
their claims through trial and appeals. While Plaintiffs brought their claims in
good faith and continue to believe that their claims have merit, Defendants
vigorously argued that they had acted appropriately and are not subject to liability
or damages. In light of the substantial monetary recovery and valuable governance
changes achieved by the Settlement, Plaintiffs and Plaintiffs’ Counsel have
determined that the proposed Settlement is fair, reasonable, adequate, and in the
best interests of McKesson and its stockholders. The Settlement provides
substantial immediate benefits to McKesson without the risk that continued
litigation could result in obtaining similar or lesser relief for McKesson after
continued extensive and expensive litigation, including trial and the appeals that
were likely to follow.

       Defendants, to eliminate the burden, expense, and uncertainties inherent in
further litigation, and without admitting the validity of any allegations made in the
Actions, or any liability with respect thereto, have concluded that it is desirable
that the claims against them be settled on the terms reflected in the Stipulation.
Defendants have denied, and continue to deny, that they committed, or aided and
abetted in the commission of, any violation of law or duty or engaged in any
wrongful acts whatsoever, including specifically those alleged in the Actions, and
expressly maintain that they have complied with their statutory, fiduciary, and
other legal duties, and that at all relevant times they acted in good faith and in a
manner they reasonably believed to be in the best interests of McKesson and its
stockholders.



                                         11
    Case 4:17-cv-01850-CW Document 203-1 Filed 12/27/19 Page 103 of 123




   WHAT WILL HAPPEN IF THE SETTLEMENT IS APPROVED? WHAT
           CLAIMS WILL THE SETTLEMENT RELEASE?

      If the Settlement is approved, the Parties will request that the California
Court enter a Final Judgment and Order Approving Derivative Action Settlement
(the “Judgment”). Pursuant to the Judgment, upon the Effective Date of the
Settlement, the following releases will occur:

      Release of Claims by Plaintiffs, the SLC, the Company, and the
      Company’s Stockholders: Plaintiffs, the SLC, the Company, and by
      operation of law the Company’s stockholders shall be deemed to have, and
      by operation of law and of the Judgment, shall have, fully, finally, and
      forever discharged, settled, and released, and shall forever be enjoined from
      commencing or prosecuting, any and all Settled Plaintiffs’ Claims and
      Settled Litigation Claims (including Unknown Claims) against the Released
      Defendants’ Parties.

      “Settled Plaintiffs’ Claims” means all Claims brought or that could be
      brought derivatively on behalf of the Company, directly by Plaintiffs, or by
      the SLC or the Company, concerning, arising from, or relating to the
      underlying facts, conduct, events, occurrences, transactions, or allegations
      set forth, made, or referred to in the Complaints or in the prosecution or
      settlement of the Actions, including but not limited to any such Claims that
      were, could have been, or could be asserted concerning, arising from, or
      relating to the Company’s alleged liabilities associated with settled, pending,
      or threatened litigation concerning, arising from, or relating to the
      underlying facts, conduct, events, occurrences, transactions, or allegations
      set forth or referred to in the Complaints; provided, however, that the Settled
      Plaintiffs’ Claims shall not include any Claims arising out of, based upon, or
      relating to the enforcement of the Settlement. For the avoidance of doubt,
      the Settled Plaintiffs’ Claims do not cover, settle, or release (i) any direct
      claims held by any current, former, or future stockholder of McKesson who
      is not a Plaintiff, including any claims asserting violations of the federal or
      state securities laws, including, without limitation, claims asserted in
      Evanston Police Pension Fund v. McKesson Corporation, et al., Case No.
      3:18-cv-06525-CRB (N.D. Cal.); or (ii) any claims currently asserted in
      Henry v. Tyler, et al., Case No. 3:19-cv-2869-CRB (N.D. Cal.).


                                        12
Case 4:17-cv-01850-CW Document 203-1 Filed 12/27/19 Page 104 of 123




 “Settled Litigation Claims” means all Claims against any of the Released
 Parties, the SLC, or the SLC’s Counsel concerning, arising from, or relating
 to the institution, prosecution, investigation, or settlement of the claims
 asserted in the California Action or in the Delaware Action; provided,
 however, that the Settled Litigation Claims shall not include any Claims
 arising out of, based upon, or relating to the enforcement of the Settlement.

 “Unknown Claims” means any Settled Plaintiffs’ Claims which any
 Plaintiff, the SLC, the Company, or any of the Company’s current
 stockholders does not know or suspect to exist in his, her, or its favor at the
 time of the release of such claims and any Settled Defendants’ Claims
 (defined below) which any Defendant, the SLC, or the Company does not
 know or suspect to exist in his, her, or its favor at the time of the release of
 such claims, which, if known by him, her, or it, might have affected his, her,
 or its decision(s) with respect to this Settlement. With respect to any and all
 Settled Plaintiffs’ Claims and Settled Defendants’ Claims, the Parties
 stipulate and agree that, upon the Effective Date of the Settlement, Plaintiffs,
 Defendants, the SLC, the Company, and each of the Company’s current
 stockholders shall be deemed to have, and by operation of the Judgment
 shall have, expressly waived any and all provisions, rights, and benefits
 conferred by any law of any state or territory of the United States, or
 principle of common law or foreign law, which is similar, comparable, or
 equivalent to California Civil Code §1542, which provides:

       A general release does not extend to claims that the creditor or
       releasing party does not know or suspect to exist in his or her
       favor at the time of executing the release and that, if known by
       him or her, would have materially affected his or her settlement
       with the debtor or released party.

 Any of Plaintiffs, Defendants, the SLC, McKesson, or the current McKesson
 stockholders may hereafter discover facts in addition to or different from
 those which he, she, or it now knows or believes to be true with respect to
 the Settled Claims, but, upon the California Court’s entry of the Judgment,
 Plaintiffs, Defendants, the SLC, McKesson, and each of the current
 McKesson stockholders shall be deemed to have, and by operation of the
 Judgment shall have, fully, finally, and forever settled any and all Settled
 Claims without regard to the subsequent discovery or existence of such
 different or additional facts. Plaintiffs, Defendants, the SLC, and the

                                    13
Case 4:17-cv-01850-CW Document 203-1 Filed 12/27/19 Page 105 of 123




 Company acknowledge that the foregoing waiver was separately bargained
 for and a key element of the Settlement.

 “Released Defendants’ Parties” means Defendants, the Company, and any
 entity in which the Company has a controlling interest, as well as their
 respective current and former parents, affiliates, subsidiaries, officers,
 directors, agents, successors, predecessors, assigns, assignees, partnerships,
 partners, committees, joint ventures, trustees, trusts, employees, immediate
 family members, insurers and reinsurers (in their capacities as such),
 consultants, experts, and attorneys.

 Release of Claims by Defendants, the SLC, and the Company:
 Defendants, the SLC, and the Company shall be deemed to have, and by
 operation of law and of the Judgment, shall have, fully, finally, and forever
 discharged, settled, and released, and shall forever be enjoined from
 commencing or prosecuting, any and all Settled Defendants’ Claims and
 Settled Litigation Claims (including Unknown Claims) against the Released
 Plaintiffs’ Parties.

 “Settled Defendants’ Claims” means all Claims that arise out of, are based
 upon, or relate to the institution, prosecution, or settlement of the Actions;
 provided, however, that the Settled Defendants’ Claims shall not include any
 Claims arising out of, based upon, or relating to the enforcement of the
 Settlement.

 “Released Plaintiffs’ Parties” means Plaintiffs, Plaintiffs’ Counsel, and any
 entity in which any Plaintiff has a controlling interest, as well as their
 respective current and former parents, affiliates, subsidiaries, officers,
 directors, agents, successors, predecessors, assigns, assignees, partnerships,
 partners, committees, joint ventures, trustees, trusts, employees, immediate
 family members, insurers and reinsurers (in their capacities as such),
 consultants, experts, and attorneys.

 Release of Claims Against the SLC and the SLC’s Counsel: Plaintiffs,
 Defendants, the Company, and by operation of law the Company’s
 stockholders shall be deemed to have, and by operation of law and of the
 Judgment, shall have, fully, finally, and forever discharged, settled, and
 released, and shall forever be enjoined from commencing or prosecuting,
 any and all Settled Litigation Claims (including Unknown Claims) against
 the SLC and the SLC’s Counsel.
                                   14
    Case 4:17-cv-01850-CW Document 203-1 Filed 12/27/19 Page 106 of 123




     Within ten (10) calendar days of the California Court’s entry of the
Judgment, the parties to the Delaware Action will file a stipulation with the
Delaware Court dismissing the Delaware Action with prejudice.

        The “Effective Date” of the Settlement will be the first date upon which the
following conditions of the Settlement have been met and occurred: (i) payment of
the Cash Consideration into the Derivative Escrow Account pursuant to paragraph
2(a) of the Stipulation; (ii) McKesson and its Board have adopted and implemented
the Governance Consideration pursuant to paragraph 2(b) of the Stipulation;
(iii) no Party has exercised its option to terminate the Settlement pursuant to
paragraph 26 of the Stipulation; (iv) the California Court has entered the Judgment
finally approving the Settlement, and the Judgment has become Final; and (v) the
Delaware Action has been dismissed with prejudice.

       By Order of the California Court, all proceedings in the California Action,
other than proceedings necessary to carry out or enforce the terms and conditions
of the Stipulation, have been stayed until otherwise ordered by the California
Court. Also, pending final determination of whether the Settlement should be
approved, the California Court has (i) barred and enjoined the commencement or
prosecution of any action asserting any Settled Plaintiffs’ Claims or Settled
Litigation Claims against any of the Released Defendants’ Parties; (b) barred and
enjoined the commencement or prosecution of any action asserting any Settled
Defendants’ Claims or Settled Litigation Claims against any of the Released
Plaintiffs’ Parties; and (c) barred and enjoined the commencement or prosecution
of any action asserting any Settled Litigation Claims against the SLC or the SLC’s
Counsel.

                   HOW WILL THE ATTORNEYS BE PAID?

       Plaintiffs’ Counsel have not received any payment for their services in
pursuing the claims asserted in the Actions, nor have Plaintiffs’ Counsel been
reimbursed for their out-of-pocket expenses. Plaintiffs’ Counsel invested their
own resources for pursuing the claims asserted on a contingency basis, meaning
they would only recover their expenses and be compensated for their time if they
created benefits through this litigation. In light of the risks undertaken in pursuing
the Actions on a contingency basis and the benefits created for McKesson and its
stockholders through the Settlement and the prosecution of the claims asserted,
before final approval of the Settlement, Plaintiffs’ Lead Counsel, on behalf of all
Plaintiffs’ Counsel, intend to petition the California Court for an award of
                                          15
    Case 4:17-cv-01850-CW Document 203-1 Filed 12/27/19 Page 107 of 123




attorneys’ fees and litigation expenses to be paid from (and out of) the Cash
Settlement Fund. Plaintiffs’ Lead Counsel’s fee and expense application will seek
an award of attorneys’ fees and expenses for all Plaintiffs’ Counsel in an amount
not to exceed 30% of the Cash Settlement Fund and payment of litigation expenses
in an amount not to exceed $600,000.00.

      The California Court will determine the amount of any attorney fee and
expense award to Plaintiffs’ Counsel (the “Fee and Expense Award”). Any Court-
approved Fee and Expense Award will be paid from the Cash Settlement Fund.
McKesson stockholders are not personally liable for any such fees or expenses.

   WHEN AND WHERE WILL THE SETTLEMENT FAIRNESS HEARING
        BE HELD? DO I HAVE THE RIGHT TO APPEAR AT THE
     SETTLEMENT FAIRNESS HEARING? MAY I OBJECT TO THE
   SETTLEMENT AND SPEAK AT THE HEARING IF I DON’T LIKE THE
                        SETTLEMENT?

      You do not need to attend the Settlement Fairness Hearing. The California
Court will consider any submission made in accordance with the provisions below
even if you do not attend the hearing. The date and time of the Settlement
Hearing may change without further written notice to McKesson stockholders.
You should monitor the Court’s docket and Plaintiffs’ Lead Counsel’s websites,
www.hbsslaw.com and www.gardylaw.com, before making plans to attend the
Settlement Fairness Hearing. You may also confirm the date and time of the
Settlement Fairness Hearing by contacting Plaintiffs’ Lead Counsel as indicated on
page [___] below.

        The California Court will consider the Settlement and all matters related to
the Settlement at the Settlement Fairness Hearing. The Settlement Fairness
Hearing will be held on _____________, 2020 at __:__ _.m., before the Honorable
Claudia Wilken at the United States District Court for the Northern District of
California, Oakland Courthouse, Courtroom 6 – Second Floor, 1301 Clay Street,
Oakland, CA 94612. At the Settlement Fairness Hearing, the California Court
will, among other things: (i) determine whether the California Plaintiffs and
Plaintiffs’ Lead Counsel have adequately represented the interests of McKesson
and its stockholders; (ii) determine whether the proposed Settlement on the terms
and conditions provided for in the Stipulation is fair, reasonable, and adequate to
McKesson and its stockholders, and should be approved by the California Court;
(iii) determine whether the Judgment, substantially in the form attached as Exhibit
                                         16
    Case 4:17-cv-01850-CW Document 203-1 Filed 12/27/19 Page 108 of 123




C to the Stipulation, should be entered dismissing the California Action with
prejudice; (iv) determine whether the application by Plaintiffs’ Lead Counsel for
an award of attorneys’ fees and expenses should be approved; and (v) consider any
other matters that may properly be brought before the California Court in
connection with the Settlement.

      The California Court has reserved the right to adjourn the Settlement
Fairness Hearing or any adjournment thereof, including the consideration of the
application for attorneys’ fees and expenses, without further notice of any kind
other than by oral announcement at the Settlement Fairness Hearing or any
adjournment thereof. The California Court has further reserved the right to
approve the Stipulation and the Settlement, at or after the Settlement Fairness
Hearing, with such modifications as may be consented to by the Parties and
without further notice to McKesson stockholders.

       Any current McKesson stockholder who or which continues to own shares
of McKesson common stock as of _____________, 2020, the date of the
Settlement Fairness Hearing (“Current McKesson Stockholder”), can ask the
California Court to deny approval of the Settlement by filing an objection. You
can’t ask the Court to order a larger or different settlement; the Court can only
approve or deny the proposed Settlement. If the California Court denies approval,
no settlement payment will be made to the Company, the Company will not be
required to implement the corporate governance reforms that McKesson has agreed
to in connection with the Settlement, and the lawsuit will continue. If that is what
you want to happen, you must object.

       Current McKesson Stockholders may object to the proposed Settlement or
Plaintiffs’ Lead Counsel’s application for attorneys’ fees and expenses in writing.
As described further below, Current McKesson Stockholders may also appear at
the Settlement Fairness Hearing, either in person or through their own attorney. If
you appear through your own attorney, you are responsible for paying that
attorney. Your objection and supporting papers must clearly identify the case
name and case number, In re McKesson Corp. Derivative Litigation, Case No.
4:17-cv-01850-CW. You must file any written objection, together with copies of
all other papers and briefs supporting the objection, by mailing them to the Office
of the Clerk of the Court, United States District Court for the Northern District of
California, Oakland Division, at the address set forth below, or by filing them in
person at any location of the United States District Court for the Northern District
of California. Any objections must be filed or postmarked on or before
_____________, 2020.
                                         17
    Case 4:17-cv-01850-CW Document 203-1 Filed 12/27/19 Page 109 of 123




                                   Clerk’s Office:
                            United States District Court
                           Northern District of California
                                Clerk of the Court
                                 Oakland Division
                                 1301 Clay Street
                               Oakland, CA 94612

       Any objections, filings, and other submissions must: (i) clearly identify the
case name and case number, In re McKesson Corp. Derivative Litigation, Case No.
4:17-cv-01850-CW; (ii) state the name, address, and telephone number of the
objector and must be signed by the objector; (iii) state whether the objector is
represented by counsel and, if so, the name, address, and telephone number of his,
her, or its counsel; (iv) contain a specific, written statement of the objection(s) and
the specific reason(s) for the objection(s), including any legal and evidentiary
support the objector wishes to bring to the Court’s attention, and if the objector
indicates that he, she, or it intends to appear at the Settlement Fairness Hearing, the
identity of any witnesses the objector may call to testify and any exhibits the
objector intends to introduce into evidence at the hearing; and (v) include
documentation sufficient to prove that the objector owned shares of McKesson
common stock as of the close of trading on [NOTICE DATE]. Plaintiffs’ Lead
Counsel are authorized to request from any objector documentation sufficient to
prove continuous ownership of McKesson common stock.

      Current McKesson Stockholders may file a written objection without having
to appear at the Settlement Fairness Hearing. You may not, however, appear at the
Settlement Fairness Hearing to present your objection unless you first file a written
objection in accordance with the procedures described above, unless the California
Court orders otherwise.

      Current McKesson Stockholders who or which file and serve a timely
written objection and wish to be heard orally at the Settlement Fairness Hearing in
opposition to the approval of the Settlement or Plaintiffs’ Lead Counsel’s
application for an award of attorneys’ fees and expenses, must also mail a notice of
appearance to the Office of the Clerk of the Court, United States District Court for
the Northern District of California, Oakland Division, at the address set forth
above, or file it in person at any location of the United States District Court for the
Northern District of California. Any notice of appearance must be filed or

                                          18
    Case 4:17-cv-01850-CW Document 203-1 Filed 12/27/19 Page 110 of 123




postmarked on or before _ _____________, 2020.                 Current McKesson
Stockholders who or which intend to object and desire to present evidence at the
Settlement Fairness Hearing must include in their written objection or notice of
appearance the identity of any witnesses they may call to testify and exhibits they
intend to introduce into evidence at the hearing. Such persons may be heard orally
at the discretion of the California Court.

      You are not required to hire an attorney to represent you in making written
objections or in appearing at the Settlement Fairness Hearing. However, if you
decide to hire an attorney, it will be at your own expense.

       Unless the California Court orders otherwise, any McKesson stockholder
who or which does not make his, her, or its objection in the manner set forth above
will: (i) be deemed to have waived and forfeited his, her, or its right to object to
any aspect of the proposed Settlement or Plaintiffs’ Lead Counsel’s application for
an award of attorneys’ fees and litigation expenses; (ii) be forever barred and
foreclosed from objecting to the fairness, reasonableness, or adequacy of the
Settlement, the Judgment to be entered approving the Settlement, or the attorneys’
fees and expenses; and (iii) be deemed to have waived and be forever barred and
foreclosed from being heard, in this or any other proceeding, with respect to any
matters concerning the Settlement or the requested or awarded attorneys’ fees and
expenses; but shall otherwise be bound by the Judgment to be entered, and the
Releases to be given by the Settlement.

     CAN I SEE THE COURT FILE? WHOM SHOULD I CONTACT IF I
                       HAVE QUESTIONS?

      This Notice summarizes the proposed Settlement. For the precise terms and
conditions of the Settlement, please see the Stipulation available at the “Investor
Relations” section of McKesson’s website, investor.mckesson.com. You may also
view a copy of the Stipulation by accessing the Court docket in the California
Action, for a fee, through the Court’s Public Access to Court Electronic Records
(PACER) system at https://ecf.cand.uscourts.gov, or by visiting the Office of the
Clerk of the Court, United States District Court for the Northern District of
California, Oakland Courthouse, 1301 Clay Street, Oakland, CA 94612, between
9:00 a.m. and 4:00 p.m., Monday through Friday, excluding Court holidays.
Copies of the Stipulation, the Complaints, and other important case documents are
also available on Plaintiffs’ Lead Counsel’s websites: www.hbsslaw.com and
www.gardylaw.com. If you have questions regarding the Actions or the
                                        19
    Case 4:17-cv-01850-CW Document 203-1 Filed 12/27/19 Page 111 of 123




Settlement, you may write, call, or email Plaintiffs’ Lead Counsel: Reed R.
Kathrein, Hagens Berman Sobol, Shapiro LLP, 715 Hearst Avenue, Suite 202,
Berkeley, CA 94710, 510-725-3040, MCK@hbsslaw.com, or Meagan Farmer,
Gardy & Notis, LLP, Tower 56, 126 East 56th Street, 8th Floor, New York, NY
10022, 212-905-0509, MCK@gardylaw.com.

PLEASE DO NOT TELEPHONE THE COURT OR THE OFFICE OF THE
 CLERK OF THE COURT TO INQUIRE ABOUT THIS SETTLEMENT



Dated: __________, 20__               By Order of the Court
                                      United States District Court
                                      Northern District of California,
                                      Oakland Division




                                    20
    Case 4:17-cv-01850-CW Document 203-1 Filed 12/27/19 Page 112 of 123




                                                                      EXHIBIT B-2

                     UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF CALIFORNIA
                          OAKLAND DIVISION

 IN RE MCKESSON CORPORATION                 Case No. 4:17-cv-1850-CW
 DERIVATIVE LITIGATION




 SUMMARY NOTICE OF PENDENCY AND PROPOSED SETTLEMENT
         OF STOCKHOLDER DERIVATIVE ACTIONS

TO: ALL PERSONS OR ENTITIES WHO OR WHICH HELD SHARES OF
MCKESSON CORPORATION (“MCKESSON” OR THE “COMPANY”)
COMMON STOCK AS OF THE CLOSE OF TRADING ON [NOTICE DATE].

  PLEASE READ THIS NOTICE CAREFULLY AND IN ITS ENTIRETY.
      YOUR RIGHTS WILL BE AFFECTED BY THE ACTION.

       YOU ARE HEREBY NOTIFIED, pursuant to Rule 23.1 of the Federal Rules
of Civil Procedure and an Order of the United States District Court for the Northern
District of California, Oakland Division (the “California Court”), of the pendency of
the stockholder derivative action styled as In re McKesson Corp. Derivative
Litigation, Case No. 4:17-cv-01850-CW, pending in the California Court, and the
stockholder derivative action styled as In re McKesson Corp. Stockholder Derivative
Litigation, Consol. C.A. No. 2017-0736-SG (the “Delaware Action” and, together
with the California Action, the “Actions”), pending in the Court of Chancery of the
State of Delaware.

       YOU ARE ALSO NOTIFIED that the Parties have reached a proposed
settlement of the Actions (the “Settlement”), subject to the approval of the California
Court, as provided in the Stipulation and Agreement of Compromise, Settlement,
and Release, dated as of December 11, 2019 (the “Stipulation”). Under the terms of
the proposed Settlement, (i) Defendants will cause their insurers to pay
$175,000,000 in cash into an escrow account, which together with any interest
    Case 4:17-cv-01850-CW Document 203-1 Filed 12/27/19 Page 113 of 123




earned on the cash payment and less any deductions for attorneys’ fees and expenses
for Plaintiffs’ Counsel and any applicable taxes and tax expenses, will be paid to the
Company; and (ii) McKesson and its Board of Directors will adopt and implement
certain corporate governance changes.

       A more detailed description of the Settlement terms, as well as a description
of the history of the Actions and an explanation of stockholders’ legal rights with
respect to the Settlement, is provided in the full printed Notice of Pendency and
Proposed Settlement of Stockholder Derivative Actions (the “Notice”). The
Company has caused the Notice to be distributed to all then-current McKesson
stockholders as of the close of trading on [Notice Date]. The Notice and the
Stipulation are also publicly available on the “Investor Relations” section of
McKesson’s website, investor.mckesson.com, and on Plaintiffs’ Lead Counsel’s
websites: www.hbsslaw.com and www.gardylaw.com.

        The California Court will consider the Settlement and all matters related to
the Settlement at the Settlement Fairness Hearing. The Settlement Fairness Hearing
will be held on _____________, 2020 at __:__ _.m., before the Honorable Claudia
Wilken at the United States District Court for the Northern District of California,
Oakland Courthouse, Courtroom 6 – Second Floor, 1301 Clay Street, Oakland, CA
94612. At the Settlement Fairness Hearing, the California Court will, among other
things: (i) determine whether the California Plaintiffs and Plaintiffs’ Lead Counsel
have adequately represented the interests of McKesson and its stockholders;
(ii) determine whether the proposed Settlement on the terms and conditions provided
for in the Stipulation is fair, reasonable, and adequate to McKesson and its
stockholders, and should be approved by the California Court; (iii) determine
whether the Judgment, substantially in the form attached as Exhibit C to the
Stipulation, should be entered dismissing the California Action with prejudice; (iv)
determine whether the application by Plaintiffs’ Lead Counsel for an award of
attorneys’ fees and litigation expenses should be approved; and (v) consider any
other matters that may properly be brought before the California Court in connection
with the Settlement. Stockholders do not need to attend the Settlement Fairness
Hearing.
       Any objections to the proposed Settlement or Plaintiffs’ Lead Counsel’s fee
and expense application must be mailed to or filed with the Court such that they are
filed or postmarked no later than _____________, 2020, in accordance with the
instructions in the Notice.
     Please Note: Because the Actions were brought as derivative actions, which
means that the Actions were brought by Plaintiffs on behalf of, and for the benefit

                                          2
    Case 4:17-cv-01850-CW Document 203-1 Filed 12/27/19 Page 114 of 123




of, McKesson, the cash recovery from the Settlement will go to the Company.
Individual McKesson stockholders will not receive any direct payment from the
Settlement. Also, please note that there is no proof of claim form for stockholders
to submit in connection with this Settlement, and stockholders are not required to
take any action in response to this notice.
PLEASE DO NOT TELEPHONE THE COURT OR THE OFFICE OF THE
 CLERK OF THE COURT TO INQUIRE ABOUT THIS SETTLEMENT.
       All questions regarding this notice and the Settlement should be made to
Plaintiffs’ Lead Counsel:
          Reed R. Kathrein                           Meagan Farmer
  Hagens Berman Sobol, Shapiro LLP                 Gardy & Notis, LLP
    715 Hearst Avenue, Suite 202                         Tower 56
         Berkeley, CA 94710                    126 East 56th Street, 8th Floor
            510-725-3040                           New York, NY 10022
         MCK@hbsslaw.com                              212-905-0509
                                                   MCK@gardylaw.com


                                                             By Order of the Court




                                        3
Case 4:17-cv-01850-CW Document 203-1 Filed 12/27/19 Page 115 of 123




          Exhibit C
     Case 4:17-cv-01850-CW Document 203-1 Filed 12/27/19 Page 116 of 123



 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                              NORTHERN DISTRICT OF CALIFORNIA
10                                         OAKLAND DIVISION
11
     IN RE MCKESSON CORPORATION                            Case No. 4:17-cv-01850-CW
12   DERIVATIVE LITIGATION
                                                           [PROPOSED] FINAL JUDGMENT AND
13                                                         ORDER APPROVING DERIVATIVE
                                                           ACTION SETTLEMENT
14
                                                           The Honorable Claudia Wilken
15

16

17

18

19          WHEREAS, a consolidated stockholder derivative action is pending in this Court entitled
20   In re McKesson Corporation Derivative Litigation, No. 4:17-cv-01850-CW (the “California
21   Action”);
22          WHEREAS, (a) plaintiffs in the California Action, Eli Inzlicht; Vladimir Gusinsky, as
23   Trustee for the Vladimir Gusinsky Living Trust; Chaile Steinberg; Michael Berent, Trustee of the
24   Police & Fire Retirement System City of Detroit; and Amalgamated Bank, as Trustee for Longview
25   Largecap 500 Index Fund and Longview Largecap 500 Index VEBA Fund (collectively, the
26   “California Plaintiffs”); (b) plaintiffs in the stockholder derivative action pending in the Court of
27   Chancery of the State of Delaware (the “Delaware Court”), styled as In re McKesson Corporation
28                                                                        [PROPOSED] FINAL JUDGMENT
                                                                               AND ORDER APPROVING
                                                      1
                                                                      DERIVATIVE ACTION SETTLEMENT
                                                                             CASE NO. 4:17-CV-01850-CW
     Case 4:17-cv-01850-CW Document 203-1 Filed 12/27/19 Page 117 of 123



 1   Stockholder Derivative Litigation, Consol. C.A. No. 2017-0736-SG (the “Delaware Action” and,

 2   together with the California Action, the “Actions”), Katielou Greene and Charles Ojeda

 3   (collectively, the “Delaware Plaintiffs” and, together with the California Plaintiffs, “Plaintiffs”);

 4   (c) current and former defendants in the California Action and/or the Delaware Action, Andy

 5   Bryant; Wayne A. Budd; John Hammergren; M. Christine Jacobs; Marie L. Knowles; Edward

 6   Mueller; Donald Knauss; Susan Salka; N. Anthony Coles; Alton Irby III; David Lawrence; Jane

 7   Shaw; Laureen Seeger; Paul Julian; and Mark Walchirk (collectively, “Defendants”); (d) the

 8   Special Litigation Committee formed by the Board of Directors of Nominal Defendant McKesson

 9   Corporation (the “SLC”); and (e) Nominal Defendant McKesson Corporation (“Nominal

10   Defendant,” “McKesson,” or the “Company” and, together with Plaintiffs, Defendants, and the

11   SLC, the “Parties”) have reached a proposed settlement on the terms and conditions set forth in the

12   Stipulation and Agreement of Compromise, Settlement, and Release dated December 11, 2019 (the

13   “Stipulation”) subject to the approval of this Court (the “Settlement”);

14          WHEREAS, the Settlement provides for a complete dismissal with prejudice of the claims

15   asserted in the Actions against Defendants;

16          WHEREAS, by Order dated _________ __, 20__ (the “Preliminary Approval Order”), this

17   Court (a) preliminarily approved the Settlement; (b) ordered that notice of the proposed Settlement

18   be provided to McKesson stockholders; (c) provided McKesson stockholders with the opportunity

19   to object to the proposed Settlement and Plaintiffs’ Lead Counsel’s application for an award of

20   attorneys’ fees and expenses; and (d) scheduled a hearing regarding final approval of the

21   Settlement;

22          WHEREAS, the Court conducted a hearing on _________ __, 20__ (the “Settlement

23   Fairness Hearing”) to consider, among other things, (a) whether the California Plaintiffs and

24   Plaintiffs’ Lead Counsel have adequately represented the interests of McKesson and its

25   stockholders; (b) whether the proposed Settlement on the terms and conditions provided for in the

26   Stipulation is fair, reasonable, and adequate to McKesson and its stockholders, and should be

27   approved by the Court; (c) whether a judgment should be entered dismissing the California Action

28                                                                        [PROPOSED] FINAL JUDGMENT
                                                                               AND ORDER APPROVING
                                                      2
                                                                      DERIVATIVE ACTION SETTLEMENT
                                                                             CASE NO. 4:17-CV-01850-CW
     Case 4:17-cv-01850-CW Document 203-1 Filed 12/27/19 Page 118 of 123



 1   with prejudice; and (d) whether the application by Plaintiffs’ Lead Counsel for an award of

 2   attorneys’ fees and expenses should be approved; and

 3              WHEREAS, it appearing that due notice of the terms of the Settlement and Releases and

 4   the Settlement Fairness Hearing has been given in accordance with the Preliminary Approval

 5   Order; the Parties having appeared by their respective attorneys of record; the Court having heard

 6   and considered evidence in support of the proposed Settlement; the attorneys for the respective

 7   Parties having been heard; an opportunity to be heard having been given to all other persons or

 8   entities requesting to be heard in accordance with the Preliminary Approval Order; the Court having

 9   determined that notice to McKesson stockholders was adequate and sufficient; and the entire matter

10   of the proposed Settlement having been heard and considered by the Court;

11              NOW, THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED, this

12   ___ day of ___________________, 2020, as follows:

13              1.     Definitions – Unless otherwise defined in this Judgment, the capitalized terms used

14   herein shall have the same meaning as they have in the Stipulation.

15              2.     Jurisdiction – The Court has jurisdiction over the subject matter of the California

16   Action, including all matters necessary to effectuate the Settlement and this Judgment and over all

17   Parties.

18              3.     Incorporation of Settlement Documents – This Judgment incorporates and makes

19   a part hereof: (a) the Stipulation filed with the Court on _____________, 2019; and (b) the Notice

20   and Summary Notice, which were filed with the Court on _____________, 2020.

21              4.     Derivative Action Properly Maintained; Adequacy of Plaintiffs and Plaintiffs’

22   Counsel – Based on the record in the California Action, each of the provisions of Rule 23.1 of the

23   Federal Rules of Civil Procedure has been satisfied and the California Action has been properly

24   maintained according to Rule 23.1. The California Plaintiffs and Plaintiffs’ Lead Counsel have

25   adequately represented the interests of McKesson and its stockholders both in terms of litigating

26   the California Action and for purposes of entering into and implementing the Settlement.

27

28                                                                         [PROPOSED] FINAL JUDGMENT
                                                                                AND ORDER APPROVING
                                                        3
                                                                       DERIVATIVE ACTION SETTLEMENT
                                                                              CASE NO. 4:17-CV-01850-CW
     Case 4:17-cv-01850-CW Document 203-1 Filed 12/27/19 Page 119 of 123



 1          5.      Notice – The Court finds that the dissemination of the Notice and publication of the

 2   Summary Notice: (a) were implemented in accordance with the Preliminary Approval Order; (b)

 3   constituted notice that was reasonably calculated, under the circumstances, to apprise McKesson

 4   stockholders of: (i) the pendency of the Actions; (ii) the effect of the proposed Settlement (including

 5   the Releases to be provided thereunder); (iii) Plaintiffs’ Lead Counsel’s application for an award

 6   of attorneys’ fees and expenses; (iv) their right to object to the Settlement and/or Plaintiffs’ Lead

 7   Counsel’s application for attorneys’ fees and expenses; and (v) their right to appear at the

 8   Settlement Hearing; (c) constituted due, adequate, and sufficient notice to all persons and entities

 9   entitled to receive notice of the proposed Settlement; and (d) satisfied the requirements of Rule 23.1

10   of the Federal Rules of Civil Procedure, the United States Constitution (including the Due Process

11   Clause), and all other applicable law and rules.

12          6.      Final Settlement Approval and Dismissal of Claims – Pursuant to, and in

13   accordance with, Federal Rule of Civil Procedure 23.1, this Court hereby fully and finally approves

14   the Settlement set forth in the Stipulation in all respects (including, without limitation: the

15   Settlement consideration; the Releases, including the release of the Settled Plaintiffs’ Claims as

16   against the Released Defendant Parties; and the dismissal with prejudice of the claims asserted

17   against Defendants in the California Action), and finds that the Settlement is, in all respects, fair,

18   reasonable, and adequate to the Company and its stockholders. The Parties are directed to

19   implement, perform, and consummate the Settlement in accordance with the terms and provisions

20   contained in the Stipulation.

21          7.      The California Action and all of the claims asserted against all Defendants in the

22   California Action by the California Plaintiffs are hereby dismissed with prejudice. The Parties shall

23   bear their own costs and expenses, except as otherwise expressly provided in the Stipulation.

24          8.      Binding Effect – The terms of the Stipulation and of this Judgment shall be forever

25   binding on the Parties and all McKesson stockholders, as well as their respective successors and

26   assigns.

27

28                                                                         [PROPOSED] FINAL JUDGMENT
                                                                                AND ORDER APPROVING
                                                        4
                                                                       DERIVATIVE ACTION SETTLEMENT
                                                                              CASE NO. 4:17-CV-01850-CW
     Case 4:17-cv-01850-CW Document 203-1 Filed 12/27/19 Page 120 of 123



 1          9.      Releases – The Releases set forth in paragraphs 9, 10, and 11 of the Stipulation,

 2   together with the definitions contained in paragraph 1 of the Stipulation relating thereto, are

 3   expressly incorporated herein in all respects. The Releases are effective as of the Effective Date.

 4   Accordingly, this Court orders that:

 5                  (a)    Without further action by anyone, and subject to Paragraph 10 below, upon

 6          the Effective Date of the Settlement, Plaintiffs, the SLC, the Company, and by operation of

 7          law the Company’s stockholders shall be deemed to have, and by operation of law and of

 8          the Judgment, shall have, fully, finally, and forever discharged, settled, and released, and

 9          shall forever be enjoined from commencing or prosecuting, any and all Settled Plaintiffs’

10          Claims and Settled Litigation Claims (including Unknown Claims) against the Released

11          Defendants’ Parties.

12                  (b)    Without further action by anyone, and subject to Paragraph 10 below, upon

13          the Effective Date of the Settlement, Defendants, the SLC, and the Company shall be

14          deemed to have, and by operation of law and of the Judgment, shall have, fully, finally, and

15          forever discharged, settled, and released, and shall forever be enjoined from commencing

16          or prosecuting, any and all Settled Defendants’ Claims and Settled Litigation Claims

17          (including Unknown Claims) against the Released Plaintiffs’ Parties.

18                  (c)    Without further action by anyone, and subject to Paragraph 10 below, upon

19          the Effective Date of the Settlement, Plaintiffs, Defendants, the Company, and by operation

20          of law the Company’s stockholders shall be deemed to have, and by operation of law and

21          of the Judgment, shall have, fully, finally, and forever discharged, settled, and released, and

22          shall forever be enjoined from commencing or prosecuting, any and all Settled Litigation

23          Claims (including Unknown Claims) against the SLC and the SLC’s Counsel.

24          10.     Notwithstanding Paragraphs 9(a)-(c) above, nothing in this Judgment shall bar any

25   action by any of the Parties to enforce the terms of the Stipulation or this Judgment. Also, for the

26   avoidance of doubt, the Settlement does not cover, settle, or release: (i) any direct claims held by

27   any current, former, or future stockholder of McKesson who is not a Plaintiff, including any claims

28                                                                        [PROPOSED] FINAL JUDGMENT
                                                                               AND ORDER APPROVING
                                                       5
                                                                      DERIVATIVE ACTION SETTLEMENT
                                                                             CASE NO. 4:17-CV-01850-CW
     Case 4:17-cv-01850-CW Document 203-1 Filed 12/27/19 Page 121 of 123



 1   asserting violations of the federal or state securities laws, including, without limitation, claims

 2   asserted in Evanston Police Pension Fund v. McKesson Corporation, et al., Case No. 3:18-cv-

 3   06525-CRB (N.D. Cal.); or (ii) any claims currently asserted in Henry v. Tyler, et al., Case No.

 4   3:19-cv-2869-CRB (N.D. Cal.).

 5          11.     No Admissions – Neither this Judgment, the Term Sheet, the Stipulation, including

 6   the exhibits thereto, the negotiations leading to the execution of the Term Sheet and the Stipulation,

 7   nor any proceedings taken pursuant to or in connection with the Term Sheet, the Stipulation, and/or

 8   approval of the Settlement (including any arguments proffered in connection therewith):

 9          (a) shall be offered against any of the Released Defendants’ Parties or the SLC as evidence

10   of, or construed as, or deemed to be evidence of any presumption, concession, or admission by any

11   of the Released Defendants’ Parties or the SLC with respect to the truth of any fact alleged by

12   Plaintiffs or the validity of any claim that was or could have been asserted or the deficiency of any

13   defense that has been or could have been asserted in the Actions or in any other litigation, or of any

14   liability, negligence, fault, or other wrongdoing of any kind of any of the Released Defendants’

15   Parties or in any way referred to for any other reason as against any of the Released Defendants’

16   Parties, in any arbitration proceeding or other civil, criminal, or administrative action or proceeding,

17   other than such proceedings as may be necessary to effectuate the provisions of the Stipulation;

18          (b) shall be offered against any of the Released Plaintiffs’ Parties or the SLC, as evidence

19   of, or construed as, or deemed to be evidence of any presumption, concession, or admission by any

20   of the Released Plaintiffs’ Parties or the SLC that any of the Released Plaintiffs’ Parties’ claims are

21   without merit, that any of the Released Defendants’ Parties had meritorious defenses, or that

22   damages recoverable under the Complaints would not have exceeded the Settlement Consideration

23   or with respect to any liability, negligence, fault, or wrongdoing of any kind, or in any way referred

24   to for any other reason as against any of the Released Plaintiffs’ Parties, in any arbitration

25   proceeding or other civil, criminal, or administrative action or proceeding, other than such

26   proceedings as may be necessary to effectuate the provisions of the Stipulation; or

27

28                                                                          [PROPOSED] FINAL JUDGMENT
                                                                                 AND ORDER APPROVING
                                                        6
                                                                        DERIVATIVE ACTION SETTLEMENT
                                                                               CASE NO. 4:17-CV-01850-CW
     Case 4:17-cv-01850-CW Document 203-1 Filed 12/27/19 Page 122 of 123



 1          (c) shall be construed against any of the Released Parties or the SLC as an admission,

 2   concession, or presumption that the consideration to be given in the Settlement represents the

 3   amount which could be or would have been recovered after trial; provided, however, that the

 4   Parties, the Released Parties, and their respective counsel, the SLC, and the SLC’s Counsel may

 5   refer to this Judgment and the Stipulation to effectuate the protections from liability granted

 6   hereunder and thereunder, to support any and all defenses or counterclaims based on res judicata,

 7   collateral estoppel, release, good-faith settlement, judgment bar or reduction or any other theory of

 8   claim preclusion or issue preclusion or similar defense or counterclaim, or otherwise to enforce the

 9   terms of the Settlement.

10          12.     Award of Attorneys’ Fees and Expenses – Plaintiffs’ Counsel are hereby awarded

11   attorneys’ fees in the amount of _____% of the Cash Settlement Fund and expenses in the amount

12   of $_____________ (which fees and expenses shall be paid from the Cash Settlement Fund), which

13   sums the Court finds to be fair and reasonable. The Court-awarded attorneys’ fees and expenses

14   shall be paid to Plaintiffs’ Counsel in accordance with the terms of the Stipulation.

15          13.     No proceedings or court order with respect to the award of attorneys’ fees and

16   expenses to Plaintiffs’ Counsel shall in any way disturb or affect this Judgment (including

17   precluding this Judgment from being Final or otherwise being entitled to preclusive effect), and

18   any such proceedings or court order shall be considered separate from this Judgment.

19          14.     Retention of Jurisdiction – Without affecting the finality of this Judgment in any

20   way, this Court retains continuing jurisdiction over the Parties and all McKesson stockholders for

21   purposes of the administration, interpretation, implementation, and enforcement of the Settlement.

22          15.     Modification of the Stipulation – Without further approval from the Court, the

23   Parties are hereby authorized to agree to and adopt such amendments or modifications of the

24   Stipulation or any exhibits attached thereto to effectuate the Settlement that: (a) are not materially

25   inconsistent with this Judgment; and (b) do not materially limit the rights of the Company and its

26   stockholders in connection with the Settlement. Without further order of the Court, the Parties may

27   agree to reasonable extensions of time to carry out any provisions of the Settlement.

28                                                                        [PROPOSED] FINAL JUDGMENT
                                                                               AND ORDER APPROVING
                                                       7
                                                                      DERIVATIVE ACTION SETTLEMENT
                                                                             CASE NO. 4:17-CV-01850-CW
     Case 4:17-cv-01850-CW Document 203-1 Filed 12/27/19 Page 123 of 123



 1          16.     Termination of Settlement – If the Settlement is terminated as provided in the

 2   Stipulation or the Effective Date of the Settlement otherwise fails to occur, this Judgment shall be

 3   vacated, rendered null and void, and be of no further force and effect, except as otherwise provided

 4   by the Stipulation, and this Judgment shall be without prejudice to the rights of the Parties or any

 5   McKesson stockholders, and the Parties shall revert to their respective litigation positions in the

 6   Actions as of October 15, 2019.

 7          17.     Entry of Final Judgment – There is no just reason to delay the entry of this

 8   Judgment as a final judgment in the California Action. Accordingly, the Clerk of the Court is

 9   expressly directed to immediately enter this final judgment in the California Action.

10

11          IT IS SO ORDERED.

12

13    Dated: ___________________, 2020
                                                                The Honorable Claudia Wilken
14                                                               United States District Judge
15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                                       [PROPOSED] FINAL JUDGMENT
                                                                              AND ORDER APPROVING
                                                      8
                                                                     DERIVATIVE ACTION SETTLEMENT
                                                                            CASE NO. 4:17-CV-01850-CW
